


 
 
 
 
 
Exhibit 10.7
 
THE SECURITIES EVIDENCED HEREBY HAVE NOT 
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED 
(THE "SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT 
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION 
OF COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY
TO THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION 
UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR 
"BLUE SKY" LAWS. 

DATED AS OF [ ]


 


FORM OF
SECOND AMENDED AND RESTATED
[DOWNREIT]
LIMITED PARTNERSHIP AGREEMENT OF [   ] 

a [ ] limited partnership


 



 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I DEFINED TERMS
1
ARTICLE II ORGANIZATIONAL MATTERS
15
Section 2.1.
Organization.
15
Section 2.2.
Name.
15
Section 2.3.
Registered Office and Agent; Principal Office.
15
Section 2.4.
Appointment of the General Partner.
15
Section 2.5.
Power-of-Attorney.
15
Section 2.6.
Term.
17
ARTICLE III PURPOSE
17
Section 3.1.
Purpose and Business.
17
Section 3.2.
Powers.
17
Section 3.3.
Partnership Only for Partnership Purposes Specified.
17
ARTICLE IV CAPITAL CONTRIBUTIONS
18
Section 4.1.
Capital Contributions of the Partners
18
Section 4.2.
Classes of Partnership Units
18
Section 4.3.
Issuances of Additional Partnership Interests
18
Section 4.4.
Additional Funds and Capital Contributions
19
Section 4.5.
Equity Incentive Plans
20
Section 4.6.
No Interest; No Return
20
Section 4.7.
Other Contribution Provisions
20
Section 4.8.
Not Publicly Traded
21
ARTICLE V DISTRIBUTIONS
21
Section 5.1
Requirement and Characterization of Distributions
21
Section 5.2
Distributions In-Kind and Related Transactions
23
Section 5.3
Distributions to Reflect Issuance of Additional Partnership Units
23
Section 5.4
Restricted Distributions
23
ARTICLE VI ALLOCATIONS
23
Section 6.1
Timing and Amount of Allocations of Net Income and Net Loss
23
Section 6.2
General Allocations
24
Section 6.3
Additional Allocation Provisions
24


-i-

--------------------------------------------------------------------------------

 




Section 6.4
Tax Allocations
26
ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS
26
Section 7.1
Management
26
Section 7.2
Certificate of Limited Partnership
29
Section 7.3
Restrictions on General Partner's Authority
30
Section 7.4
Reimbursement of the General Partner
31
Section 7.5
Outside Activities of the General Partner
32
Section 7.6
Contracts with Affiliates
32
Section 7.7
Indemnification and Liability of the General Partner
32
Section 7.8
Other Matters Concerning the General Partner
35
Section 7.9
Title to Partnership Assets
35
Section 7.10
Reliance by Third Parties
35
ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
36
Section 8.1
Limitation of Liability
36
Section 8.2
Management of Business
36
Section 8.3
Outside Activities of Limited Partners
36
Section 8.4
Return of Capital
36
Section 8.5
Adjustment Factor
37
Section 8.6
Redemption.
37
Section 8.7
Exchange of Class B Units
38
ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS
38
Section 9.1.
Records and Accounting.
38
Section 9.2.
Reports.
39
ARTICLE X TAX MATTERS
39
Section 10.1
Preparation of Tax Returns
39
Section 10.2
Tax Elections
39
Section 10.3
Tax Matters Partner
39
Section 10.4
Withholding
40
Section 10.5
Organizational Expenses
41
ARTICLE XI TRANSFERS AND WITHDRAWALS
41
Section 11.1
Transfer.
41
Section 11.2
Withdrawal or Resignation by the General Partner
42
Section 11.3
Transfer of Limited Partners' Partnership Interests
42
Section 11.4
Substituted Limited Partners
43


-ii-

--------------------------------------------------------------------------------

 




Section 11.5
Assignees
43
Section 11.6
General Provisions
44
ARTICLE XII ADMISSION OF PARTNERS
45
Section 12.1
Admission of Successor General Partner
45
Section 12.2
Admission of Additional Limited Partners
45
Section 12.3
Amendment of Agreement and Certificate of Limited Partnership
46
Section 12.4
Limit on Number of Partners
46
ARTICLE XIII DISSOLUTION, LIQUIDATION AND TERMINATION
46
Section 13.1
Dissolution
46
Section 13.2
Winding Up
47
Section 13.3
Deemed Distribution and Recontribution
48
Section 13.4
Rights of Limited Partners
48
Section 13.5
Notice of Dissolution
48
Section 13.6
Cancellation of Certificate of Limited Partnership
49
Section 13.7
Reasonable Time for Winding Up
49
ARTICLE XIV PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS;
MEETINGS
49
Section 14.1
Procedures for Actions and Consents of Partners
49
Section 14.2
Amendments to this Agreement requiring Consent of the Limited Partners may be
proposed by the General Partner
49
Section 14.3
Meetings of the Partners
49
ARTICLE XV GENERAL PROVISIONS
50
Section 15.1
Addresses and Notice
50
Section 15.2
Headings
50
Section 15.3
Terminology
50
Section 15.4
Further Action
50
Section 15.5
Binding Agreement
50
Section 15.6
Waiver
50
Section 15.7
Counterparts
51
Section 15.8
Applicable Law
51
Section 15.9
Entire Agreement
51
Section 15.10
Validity
51
Section 15.11
Limitation to Preserve REIT Qualification
51
Section 15.12
No Partition
52


-iii-

--------------------------------------------------------------------------------

 




Section 15.13
No Third-Party Rights Created Hereby
52
Section 15.14
No Rights as Partner of General Partner
52
Section 15.15
Disclaimer
52
Section 15.16
Services to the Partnership
52
Section 15.17
Confidentiality
53
Section 15.18
Interests and Certificates
54
Section 15.19
Pledge and Security Interest to KeyBank
55
 
 
 
 
 
 
EXHIBIT A-1
Partners and Partnership Units Post-Reclassification,
Pre-Contribution to NSA Partner
A-1
EXHIBIT A-2
Partners and Partnership Units Post-Reclassification,
Post-Contribution to NSA Partner
A-2
EXHIBIT B
Schedule of Gross Asset Values
B-1
EXHIBIT C
Notice of Redemption
C-1
SCHEDULE 1
Certificate of Partnership Interests
S-1




-iv-

--------------------------------------------------------------------------------




FORM OF
SECOND AMENDED AND RESTATED
[DownREIT]
LIMITED PARTNERSHIP AGREEMENT
OF [ ]


THIS SECOND AMENDED AND RESTATED [DownREIT] LIMITED PARTNERSHIP AGREEMENT OF [
], a [ ] limited partnership (the "Partnership"), dated as of [ ] (the
"Agreement"), is entered into by and among (i) [ ], a [ ] (the "General
Partner"), (ii) the Limited Partners identified on Exhibit A (the "Limited
Partners") hereto holding Class B common units of limited partner interest (the
"Class B Units"), Class X common units of limited partner interest (the "Class X
Units") and Class Y common units of limited partner interest (the "Class Y
Units") and (iii) such persons who may be admitted from time to time as partners
of the Partnership in accordance with the terms and provisions of this
Agreement. Capitalized terms used and not otherwise defined in this Agreement
shall have the meanings ascribed to them in Article I below.
WHEREAS, on [●], in connection with the formation, [ ] ("[ ]"), [ ] ("[ ]", and
together with, [ ] collectively, the "Original Partners") entered into that
certain Agreement of Limited Partnership (the "Original LP Agreement");
[WHEREAS, on [●] the Original Partners [, except [ ] ("[ ]"), transferred and
assigned all of their interests in the Partnership to the General Partner and
Limited Partners identified on Exhibit A]
WHEREAS, the Partnership owns the Property (as defined herein);]
WHEREAS, pursuant to Section 4.2 of this Agreement, the LP Units (as defined
herein) of the [Original][Limited] Partners are being reclassified, in the
allocations set forth on Exhibit A-1 hereto, into three separate classes:
Class B, Class X and Class Y.
[WHEREAS, immediately following the reclassification of the Partnership Units,
and, pursuant to that certain Contribution Agreement dated as [ ] (the
"Contribution Agreement"), by and among the Original Partners, NSA OP, LP, a
Delaware limited partnership ("NSA OP"), and [ ] (the "NSA Partner" and,
together with the Original Partners, the "Partners"), the Original Partners are
contributing, subject to the satisfaction or waiver of the conditions therein,
all of their Class Y Units to the NSA Partner in exchange for Class A OP Units
(as defined herein) in NSA OP.]
WHEREAS, the Partners desire to amend and restate the Original LP Agreement of
the Partnership, effective as of [ ] as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DEFINED TERMS
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

1



--------------------------------------------------------------------------------




"Act" means [ ].
"Additional Funds" has the meaning set forth in Section 4.4(a) hereof.
"Additional Limited Partner" means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.3 and Section 12.2 hereof and who is
shown as such on the books and records of the Partnership.
"Adjusted Capital Account" means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704‑1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
"Adjusted Capital Account Deficit" means, with respect to any Partner, the
deficit balance, if any, in such Partner's Adjusted Capital Account as of the
end of the relevant Partnership Year.
"Adjustment Factor" means 1.0; provided, however, that to the extent that there
is an adjustment to the Adjustment Factor contained in the NSA Partnership
Agreement, the Adjustment Factor for purposes of this Agreement shall be
similarly adjusted. The effective date of any such adjustment to the Adjustment
Factor under this Agreement shall be the same as the effective date applicable
to any adjustment to the Adjustment Factor under the NSA Partnership Agreement.
"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, "control" when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.
"Agreement" means this [Second] Amended and Restated Agreement of Limited
Partnership, as may be amended, supplemented or restated from time to time.
"Assignee" means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.
"Available Revenues" means, with respect to any period for which such
calculation is being made, the amount of cash or other assets, available for
distribution by the Partnership as determined by the General Partner in
accordance with this Agreement and each Partnership Unit Designation, if any,
and including without limitation any Property Available Revenues and any Capital
Transaction Proceeds.
"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York or Denver, Colorado are authorized or
required by law to close.
"Capital Account" means, with respect to any Partner, the Capital Account
maintained by the General Partner for such Partner on the Partnership's books
and records in accordance with the following provisions:

2



--------------------------------------------------------------------------------




(A)
To each Partner's Capital Account, there shall be added such Partner's Capital
Contributions, such Partner's allocable share of Net Income and any items in the
nature of income or gain that are specially allocated pursuant to Section 6.3
hereof, and the principal amount of any Partnership liabilities assumed by such
Partner or that are secured by any property distributed to such Partner.

(B)
From each Partner's Capital Account, there shall be subtracted the amount of
cash and the Gross Asset Value of any property distributed to such Partner
pursuant to any provision of this Agreement, such Partner's distributive share
of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.3 hereof, and the principal amount of
any liabilities of such Partner assumed by the Partnership or that are secured
by any property contributed by such Partner to the Partnership (except to the
extent a Capital Contribution was already reduced for such liabilities).

(C)
In the event any interest in the Partnership is transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent that it relates to the Transferred interest.

(D)
In determining the principal amount of any liability for purposes of
subsections (A) and (B) hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

(E)
The provisions of this Agreement relating to the maintenance of Capital Accounts
are intended to comply with Regulations Sections 1.704-1(b) and 1.704-2, and
shall be interpreted and applied in a manner consistent with such Regulations.
If the General Partner shall determine that it is prudent to modify the manner
in which the Capital Accounts are maintained in order to comply with such
Regulations, the General Partner may make such modification; provided that such
modification will not have a material effect on the amounts distributable to any
Partner without such Partner's Consent. The General Partner also shall (i) make
any adjustments that are necessary or appropriate to maintain equality between
the Capital Accounts of the Partners and the amount of Partnership capital
reflected on the Partnership's balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any
appropriate modifications in the event that unanticipated events might otherwise
cause this Agreement not to comply with Regulations Section 1.704-1(b) or
Section 1.704-2.

"Capital Contribution" means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
or predecessor of such Partner contributes to the Partnership or is deemed to
contribute pursuant to Section 4.4 hereof (reduced by any liabilities, within
the meaning of Section 752 of the Code, that are secured by such Contributed
Property or that the Partnership assumes from such Partner in connection with
such contribution).

3



--------------------------------------------------------------------------------




"Capital Transaction" means, with respect to the Property, any transaction
designated as a Capital Transaction by the General Partner that is outside the
ordinary course of the Partnership's business and involves the sale, exchange,
other disposition or refinancing of the Property.
"Capital Transaction Proceeds" means the gross receipts received by the
Partnership from a Capital Transaction, less any expenses related to the Capital
Transaction as determined by the General Partner.
"Cash Amount" means, with respect to a Tendering Partner, an amount of cash
equal to the product of (A) the Value of a Class A OP Unit and (B) such
Tendering Partner's Class A OP Units Amount determined as of the date of receipt
by the General Partner of such Tendering Partner's Notice of Redemption or, if
such date is not a Business Day, the immediately preceding Business Day.
"Certificate" means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of [ ] on [ ] in
accordance with the Act, as may be amended, supplemented or restated from time
to time in accordance with the terms hereof and the Act.
"Class A OP Unit" has the meaning provided in the NSA Partnership Agreement.
"Class A OP Units Amount" means a number of Class A OP Units equal to the
product of (a) the number of Tendered Units and (b) the Adjustment Factor in
effect on the Specified Redemption Date with respect to such Tendered Units;
provided, however, that, in the event that NSA OP issues to all holders of
Class A OP Units in NSA OP as of a certain record date rights, options, warrants
or convertible or exchangeable securities entitling the limited partners of NSA
OP to subscribe for or purchase Class A OP Units in NSA OP, or any other
interests or property (collectively, the "Rights"), with the record date for
such Rights issuance falling within the period starting on the date of the
Notice of Redemption and ending on the day immediately preceding the Specified
Redemption Date, which Rights will not be distributed before the relevant
Specified Redemption Date, then the Class A OP Units Amount shall also include
such Rights that a holder of that number of Class A OP Units would be entitled
to receive, expressed, where relevant hereunder, in a number of Class A OP Units
determined by NSA OP in good faith.
"Class B Capital Contributions" means, with respect to the Property, the Capital
Contributions of the holders of such Class B Units, and, to the extent provided
for in the last sentence of the definition of “Class B Preferred Return,” any
Property Available Revenues that have been allocated to the holders of the Class
B Units, in each case as determined by the General Partner (and as may be
allocated and adjusted by the General Partner from time to time pursuant to
Section 4.4(c)).
"Class B OP Unit" has the meaning provided in the NSA Partnership Agreement.
"Class B Preferred Return" means, with respect to the Class B Units, an annual
subordinated return on the Class B Unreturned Capital Contributions as
determined by the General Partner at the time of the contribution, which, as of
the date of this Agreement, is calculated at a rate of 6% per annum, compounded
quarterly. With respect to the Property, the Class B Preferred Return will be
calculated at the same rate as the Class X Preferred Return. The Class B
Preferred Return shall be non-cumulative from period to period, except if
Property Available Revenues with respect to the Property is sufficient, in the
judgment of the General Partner (acting by the Parent REIT's board of trustees,
including with the approval of a majority of its independent trustees), to fund
distributions to the Holders of such Class B Units under Section 5.1(a)(i)(B) or
Section 5.1(a)(ii)(C) or (D), but the General Partner does not make
distributions to such holders of Class B Units, the amount available, in the
judgment of the General Partner, but not paid as distributions, shall be added
to the Class B Capital Contributions.

4



--------------------------------------------------------------------------------




"Class B Units" means the Class B common units of limited partner interest in
the Partnership.
"Class B Unreturned Capital Contributions" means, with respect to the Class B
Units, the excess of (a) the Class B Capital Contributions over (b) the amount
of Capital Transaction Proceeds that have been distributed to the holders of
Class B Units pursuant to Section 5.1(a)(ii).
"Class X Capital Contributions" means, with respect to the Property, the Capital
Contributions of the holders of such Class X Units, and any Property Available
Revenues that have been allocated to the holders of the Class X Units, in each
case as determined by the General Partner (and as may be allocated and adjusted
by the General Partner from time to time pursuant to Section 4.4 (c)).
"Class X Preferred Return" means, with respect to the Class X Units, a
cumulative preferred return on the Class X Unreturned Capital Contributions, as
determined by the General Partner, which, as of the date of this Agreement, is
calculated at a rate of 6% per annum, compounded quarterly.
"Class X Units" means the Class X common units of limited partner interest in
the Partnership.
"Class X Unreturned Capital Contributions" means, with respect to the Class X
Units, the excess of (a) the Class X Capital Contributions over (b) the amount
of Capital Transaction Proceeds that have been distributed to the holders of
Class X Units pursuant to Section 5.1(a)(ii).
"Class Y Capital Contributions" means, with respect to the Property, the Capital
Contributions of the Holders of such Class Y Units, and any Property Available
Revenues that have been allocated to the holders of the Class Y Units, in each
case as determined by the General Partner (and as may be allocated and adjusted
by the General Partner from time to time pursuant to Section 4.4 (c)).
"Class Y Units" means the Class Y common units of limited partner interest in
the Partnership.
"Class Y Unreturned Capital Contributions" means, with respect to the Class Y
Units, the excess of (a) the Class Y Capital Contributions over (b) the amount
of Capital Transaction Proceeds that have been distributed to the holders of
Class Y Units pursuant to Section 5.1(a)(ii).
"Closing Price" has the meaning set forth in the definition of "Value."
"Code" means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.
"Common Units" means the Class B Units, the Class X Units, the Class Y Units and
any other class or series of common units of limited partner interest that may
be created in the future and issued pursuant to Sections 4.1, 4.2, 4.3 and 4.4
hereof, but does not include any Preferred Units, or any other Partnership Units
specified in a Partnership Unit Designation as being other than a Common Unit.
"Consent" means the consent to, approval of or vote in favor of a proposed
action by a Partner given in accordance with Article XIV hereof.
"Contributed Property" means each item of Property or other asset, in such form
as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or deemed contributed by the Partnership to a
"new" partnership pursuant to Code Section 708), net of any liabilities

5



--------------------------------------------------------------------------------




assumed by the Partnership relating to such Contributed Property and any
liability to which such Contributed Property is subject.
"Contribution Agreement" has the meaning set forth in the Recitals.
"Contribution Date" means the date of this Agreement.
"Debt" means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person's interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.
"Depreciation" means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that, if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.
"Effective Date" means the five-year anniversary of the Contribution Date.
"Equity Incentive Plan" means any equity incentive plan now or hereafter adopted
by the Parent REIT or any of its Subsidiaries.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
"Facilities Portfolio" has the meaning assigned to it in the NSA Partnership
Agreement.
"Facilities Portfolio Available Revenue" has the meaning assigned to it in the
NSA Partnership Agreement.
"GAAP" means generally accepted accounting principles, as applied in the United
States.
"General Partner" [has the meaning set forth in the Recitals.][means [ ], a [ ],
and its successors and assigns, as the general partner of the Partnership. The
General Partner may also hold a Limited Partner Interest and, in such capacity,
shall enjoy all the benefits, rights and authority to which the holder of a
Limited Partner Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement in such capacity.]

6



--------------------------------------------------------------------------------




"General Partner Interest" means a Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act, and which Partnership Interest includes all benefits, rights and
authority to which the holder of a General Partner Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement in such capacity.
"Gross Asset Value" means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:
(a)
The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be (i) in the case of any asset listed on Exhibit B, the gross
asset value of such asset listed on Exhibit B; and (ii) in all other cases, the
gross fair market value of such asset as determined by the General Partner.

(b)
The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clause (i), clause (ii), clause (iii) or
clause (iv) hereof shall be adjusted to equal their respective gross fair market
values, as determined by the General Partner using such reasonable method of
valuation as it may adopt, as of the following times:

(i)
the acquisition of an additional interest in the Partnership (other than in
connection with the execution of this Agreement but including, without
limitation, (A) acquisitions pursuant to Section 4.3 or Section 4.4 hereof or
contributions or deemed contributions by the General Partner pursuant to
Section 4.3 or Section 4.4 hereof) by a new or existing Partner in exchange for
more than a de minimis Capital Contribution or the grant of an interest in the
Partnership (other than a de minimis interest) as consideration for the
provision of services and (B) the admission of a successor General Partner
pursuant to Section 12.1 hereof , if the General Partner reasonably determines
that such adjustment is necessary or appropriate to reflect the relative
economic interests of the Partners in the Partnership;

(ii)
the distribution by the Partnership to a Partner of more than a de minimis
amount of Property as consideration for an interest in the Partnership, if the
General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;

(iii)
the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

(iv)
[upon the admission of a successor General Partner pursuant to Section 12.1
hereof]; or

(v)
at such other times as the General Partner shall reasonably determine necessary
or advisable in order to comply with Regulations Sections 1.704-1(b) and
1.704‑2.


7



--------------------------------------------------------------------------------




(c)
The Gross Asset Value of any Partnership asset distributed to a Partner shall be
the gross fair market value of such asset on the date of distribution as
determined by the distributee and the General Partner; provided that, if the
distributee is the General Partner or if the distributee and the General Partner
cannot agree on such a determination, such gross fair market value shall be
determined by an independent third party experienced in the valuation of similar
assets, selected by the General Partner in good faith.

(d)
The Gross Asset Values of Partnership assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (d) to the extent that
the General Partner reasonably determines that an adjustment pursuant to
subsection (b) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

(e)
If the Gross Asset Value of a Partnership asset has been determined or adjusted
pursuant to subsection (a), subsection (b) or subsection (d) above, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Net Income and Net Losses.

"Holder" means either (a) a Partner or (b) an Assignee, owning a Partnership
Unit, that is treated as a member of the Partnership for U.S. federal income tax
purposes.
"Incapacity" or "Incapacitated" means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation's charter; (iii) as to any
Partner that is a partnership, the dissolution and commencement of winding up of
the partnership; (iv) as to any Partner that is an estate, the distribution by
the fiduciary of the estate's entire interest in the Partnership; (v) as to any
Partner that is a trust, the termination of the trust (but not the substitution
of a new trustee); or (vi) as to any Partner, the bankruptcy of such Partner.
For purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief of or against such Partner under any
bankruptcy, insolvency or other similar law now or hereafter in effect, (b) the
Partner is adjudged as bankrupt or insolvent, or a final and nonappealable order
for relief under any bankruptcy, insolvency or similar law now or hereafter in
effect has been entered against the Partner, (c) the Partner executes and
delivers a general assignment for the benefit of the Partner's creditors,
(d) the Partner files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the Partner in any
proceeding of the nature described in clause (b) above, (e) the Partner seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for the Partner or for all or any substantial part of the Partner's
properties, (f) any proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect has not been dismissed within 120 days after the commencement thereof,
(g) the appointment without the Partner's consent or acquiescence of a trustee,
receiver or liquidator has not been vacated or stayed within 90 days of such
appointment, or (h) an appointment referred to in clause (g) above is not
vacated within 90 days after the expiration of any such stay.
"Indemnifiable Losses" has the meaning set forth in Section 7.6(a) hereof.

8



--------------------------------------------------------------------------------




"Indemnitee" has the meaning set forth in Section 7.6(a) hereof.
"IRS" means the Internal Revenue Service, which administers the internal revenue
laws of the United States.
"Limited Partner" means any Person named as a Limited Partner in Exhibit A[-2]
attached hereto, as such Exhibit A[-2] may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person's
capacity as a Limited Partner of the Partnership.
"Limited Partner Interest" means a Partnership Interest held by a Limited
Partner in the Partnership, and which Partnership Interest includes any and all
benefits, rights and authority to which the holder of a Limited Partnership
Interest may be entitled as provided in this Agreement, together with all
obligations of such Person to comply with the terms and provisions of this
Agreement in such capacity. A Limited Partner Interest may include Common Units,
Preferred Units or other Partnership Units.
"Liquidating Event" has the meaning set forth in Section 13.1 hereof.
"Liquidator" has the meaning set forth in Section 13.2(a) hereof.
"Majority in Interest" means the Holders of more than 50% of the outstanding
Partnership Units, including any Common Units held by the General Partner.
"Market Price" has the meaning set forth in the definition of "Value."
"Net Income" or "Net Loss" means, for each Partnership Year of the Partnership,
an amount equal to the Partnership's taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(a)
Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income (or Net Loss) pursuant to
this definition of "Net Income" or "Net Loss" shall be added to (or subtracted
from, as the case may be) such taxable income (or loss);

(b)
Any expenditure of the Partnership described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704‑1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of "Net Income" or "Net
Loss," shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

(c)
In the event the Gross Asset Value of any Partnership asset is adjusted pursuant
to subsection (b) or subsection (c) of the definition of "Gross Asset Value,"
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Net Income or Net Loss;

(d)
Gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the property disposed of, notwithstanding
that the adjusted tax basis of such property differs from its Gross Asset Value;


9



--------------------------------------------------------------------------------




(e)
In lieu of the depreciation, amortization and other cost recovery deductions
that would otherwise be taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation for such Partnership Year;

(f)
To the extent that an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner's interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

(g)
Notwithstanding any other provision of this definition of "Net Income" or "Net
Loss," any item that is specially allocated pursuant to Section 6.3 hereof shall
not be taken into account in computing Net Income or Net Loss. The amounts of
the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 hereof shall be determined by
applying rules analogous to those set forth in this definition of "Net Income"
or "Net Loss."

"Nonrecourse Deductions" has the meaning set forth in Regulations
Section 1.704‑2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
"Nonrecourse Liability" has the meaning set forth in Regulations
Section 1.704-2(b)(3).
"Notice of Redemption" means the Notice of Redemption substantially in the form
of Exhibit C attached to this Agreement.
"NSA OP" has the meaning set forth in the Recitals.
["NSA Partner" has the meaning set forth in the Recitals.]
"NSA Partnership Agreement" shall mean the Third Amended and Restated Agreement
of Limited Partnership of NSA OP, LP, dated as of April 28, 2015, as may be
amended, modified or supplemented from time to time.
"Organizational Documents" means (i) in the case of a corporation or trust, the
charter and bylaws of such corporation or trust, (ii) in the case of a general
or limited partnership, the partnership certificate and the partnership
agreement of such partnership and (iii) in the case of a limited liability
company or other entity, the certificate of organization and the operating
agreement or similar governing agreements of such limited liability company or
other entity, in each case, as amended, supplemented or restated from time to
time.
"Original LP Agreement" has the meaning set forth in the Recitals.
"Original Partners" has the meaning set forth in the Recitals.
"Other Available Revenues" means all Available Revenues other than Property
Available Revenues and Capital Transaction Proceeds.

10



--------------------------------------------------------------------------------




"Ownership Limit" means the applicable restriction or restrictions on ownership
of shares of the Parent REIT imposed under its Organizational Documents.
"Parent REIT" shall mean National Storage Affiliates Trust, a Maryland real
estate investment trust, and any of its successors or assigns.
"Partner" means the General Partner or a Limited Partner, and "Partners" means
the General Partner and the Limited Partners.
"Partner Minimum Gain" means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).
"Partner Nonrecourse Debt" has the meaning set forth in Regulations Section
1.704-2(b)(4).
"Partner Nonrecourse Deductions" has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).
"Partnership" means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.
"Partnership Expenses" means the costs and expenses of organizing and operating
the Partnership, including the expenses set forth in Section 7.4(b), but shall
not include any Property Expenses with respect to the Property or any expenses
taken into account in determining Capital Transaction Proceeds with respect to
the Property.
"Partnership Interest" means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and which Partnership Interest
includes all benefits, rights and authority to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement or a
Partnership Unit Designation, together with all obligations of such Person to
comply with the terms and provisions of this Agreement in such capacity. A
Partnership Interest may include Common Units, Preferred Units or other
Partnership Units.
"Partnership Minimum Gain" has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in Partnership Minimum Gain, for a Partnership Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(d).
"Partnership Record Date" means a record date established by the General Partner
for the distribution of Available Revenues pursuant to this Agreement or a
Partnership Unit Designation. Following a REIT Election, such record date shall
generally be the same as the record date established by the General Partner for
a distribution to its stockholders of some or all of its portion of such
distribution.
"Partnership Unit" shall mean a Common Unit, a Preferred Unit or any other unit
of Partnership Interests that the General Partner has authorized pursuant to
Sections 4.1, 4.2, 4.3 and 4.4 hereof.
"Partnership Unit Designation" has the meaning set forth in Section 4.3(a)
hereof.
"Partnership Year" means the fiscal year of the Partnership, which shall be the
calendar year.

11



--------------------------------------------------------------------------------




"Percentage Interest" means, as to a Partner holding a class or series of
Partnership Units, its interest in such class or series as determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class or series then outstanding
as specified in Exhibit A attached hereto, as such Exhibit may be amended from
time to time. If the Partnership issues additional classes or series of
Partnership Interests, the interest in the Partnership among the classes or
series of Partnership Interests shall be determined as set forth in a
Partnership Unit Designation setting forth the rights and privileges of such
additional classes or series of Partnership Interests, if any, as contemplated
by Section 4.3.
"Person" means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.
"Preferred Units" means units of Partnership Interests that the General Partner
has authorized pursuant to Section 4.1, Section 4.3 or Section 4.4 hereof that
have distribution rights, or rights upon liquidation, winding up and
dissolution, that are superior or prior to the Common Units.
"Prime Rate" means the rate of interest publicly announced from time to time by
JPMorgan Chase Bank, N.A., New York, New York, or its successor, as its "prime
rate."
"Property" means [a leasehold interest in] the property located at [street,
city, state].
"Property Available Revenues" means, with respect to a Property, for any period
and as determined by the General Partner, the excess of (a) Property Revenues
with respect to such Property over (b) the sum of (i) Property Expenses with
respect to such Property, (ii) Partnership Expenses allocated to such Property,
(iii) amounts paid or due in respect of any loan or other indebtedness of the
Parent REIT or any of its Subsidiaries related or allocated to such Property
during such period (other than amounts paid or due that reduce Capital
Transaction Proceeds as determined by the General Partner), (iv) extraordinary
expenses of the Partnership not previously or otherwise deducted from Property
Expenses with respect to such Property related or allocated to such Property,
(v) any Pursuit Costs allocated to such Property and (vi) reserves to meet
anticipated operating expenditures of the General Partner and the Partnership
allocated to such Property, in each case, as determined by the General Partner.
"Property Expenses" means, with respect to the Property, for any period, as
determined by the General Partner, (a) all direct expenses related to the
operation of the property, including, but not limited to, real property taxes,
insurance, property-level general and administrative expenses, employee costs,
utilities, property marketing expense, property maintenance and property
reserves and other expenses incurred at the property level; and (b)
corporate-level general and administrative expenses as well as the out-of-pocket
costs, expenses and fees of the Partnership, whether or not capitalized, of
analyzing, negotiating, acquiring, developing, owning, operating, managing,
financing and disposing of the Property, together with all interest from
indebtedness allocated to the Property and other out-of-pocket costs, including
capital expenditures, attributable to the Property. Property Expenses shall also
include fees paid pursuant to any applicable Property Management Agreement, but
shall not include any expenses that reduce Capital Transaction Proceeds.
"Property Management Agreement" means any asset management, property management,
portfolio management or similar agreement for the provision of management and/or
similar services entered into by and between the Partnership and a Property
Manager.
"Property Manager" means a Person providing asset or property management or
other services to the Partnership with respect to the Property pursuant to a
Property Management Agreement.

12



--------------------------------------------------------------------------------




"Property Revenues" means, with respect to the Property, for any period, as
determined by the General Partner, the sum of (i) all receipts (other than
receipts included as Capital Transaction Proceeds as determined by the General
Partner) received with respect to the Property, including rents and other
operating revenues, (ii) any incentive, financing, break-up and other fees paid
by third parties to the Partnership in respect of the Property (iii) any
reserves previously set aside from items (i) and (ii) above pursuant to clause
(vi) of the definition of Property Available Revenues which the General Partner
determines are available for distribution by the Partnership, and (iv) any other
amounts (other than receipts included within Capital Transaction Proceeds as
determined by the General Partner) received by the Partnership, , which are
allocated to the Property by the General Partner.
"Publicly Traded" means listed or admitted to trading on The New York Stock
Exchange, Inc. or any other national securities exchange.
"Pursuit Costs" means those third-party costs and expenses associated with
identifying, analyzing and presenting the Property to the Partnership and/or the
Parent REIT or NSA OP.
"Qualified REIT Subsidiary" means a qualified REIT subsidiary of the Parent REIT
within the meaning of Code Section 856(i)(2).
"Qualified Transferee" means an "Accredited Investor" as defined in Rule 501
promulgated under the Securities Act.
"Redemption" has the meaning set forth in Section 8.6(a) hereof.
"Regulations" means the applicable tax regulations under the Code in effect from
time to time or any successor regulations thereto. Any reference herein to a
specific section or sections of the Code shall be deemed to include a reference
to any corresponding provision of future law.
"Regulations Section" means the applicable section of the Regulations.
"Regulatory Allocations" has the meaning set forth in Section 6.3(a)(vii)
hereof.
"REIT" means a Person qualifying as a real estate investment trust within the
meaning of Code Section 856.
"REIT Common Share" means a common share or share of common stock of the Parent
REIT, or a common share or share of common stock issued by any successor to the
Parent REIT in any transaction or related series of transactions in which
(i) the business or assets of the Parent REIT are disposed of or combined,
through merger, consolidation, share exchange, sale, disposition, distribution
or contribution of substantially all of the Parent REIT's assets, or otherwise
and (ii) the Parent REIT is liquidated or is not the continuing or surviving
company in such transaction or related series of transactions.
"REIT Election" means an election by the Parent REIT or any successor to the
Parent REIT to qualify as a REIT.
"REIT Payment" has the meaning set forth in Section 15.11 hereof.
"REIT Requirements" means the requirements for a company's qualification as a
REIT under the Code and Regulations.

13



--------------------------------------------------------------------------------




"Rights" has the meaning set forth in the definition of "Class A OP Units
Amount."
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
"Specified Redemption Date" means the 10th Business Day following receipt by the
General Partner (with a copy to NSA OP) of a Notice of Redemption; provided
that, if the REIT Common Shares are not Publicly Traded, the Specified
Redemption Date means the 30th Business Day following receipt by the General
Partner (with a copy to NSA OP) of a Notice of Redemption.
"Subsidiary" means, with respect to any Person, any other Person (which is not
an individual) of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.
"Substituted Limited Partner" means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.
"Tax Items" has the meaning set forth in Section 6.4(a) hereof.
"Tendered Units" has the meaning set forth in Section 8.6(a) hereof.
"Tendering Partner" has the meaning set forth in Section 8.6(a) hereof.
"Transfer," when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that when
the term is used in Article XI hereof, "Transfer" does not include (a) any
Redemption of Partnership Units by the Partnership, the Parent REIT, NSA OP,
[the NSA Partner] or the General Partner, or acquisition of Tendered Units by
the Parent REIT, NSA OP, [the NSA Partner] or the General Partner, pursuant to
Section 8.6 hereof or (b) any redemption of Partnership Units pursuant to any
Partnership Unit Designation. The terms "Transferred" and "Transferring" have
correlative meanings.
"Value" means, on any date of determination with respect to a Class A OP Unit,
the average of the daily Market Prices of the REIT Common Shares for ten
consecutive trading days immediately preceding the date of determination;
provided, however, that for purposes of Section 8.6, the "date of determination"
shall be the date of receipt by the General Partner (with a copy to NSA OP) of a
Notice of Redemption or, if such date is not a Business Day, the immediately
preceding Business Day. The term "Market Price" on any date shall mean, with
respect to any class or series of outstanding REIT Common Shares, the Closing
Price for such REIT Common Shares on such date. The "Closing Price" on any date
shall mean the last sale price for such REIT Common Shares, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, for such REIT Common Shares, in either case as
reported on the principal national securities exchange on which such REIT Common
Shares are listed or admitted to trading or, if such REIT Common Shares are not
listed or admitted to trading on any national securities exchange, the last
quoted price, or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the principal other
automated quotation system that may then be in use or, if such REIT Common
Shares are not quoted by any such organization, the average of the closing bid
and asked prices as furnished by a professional market maker making a market in
such REIT Common Shares selected by the Board of Directors of the Parent REIT
or, in the event that no trading price is available for such REIT Common Shares,
the fair market value of the REIT Common Shares, as

14



--------------------------------------------------------------------------------




determined in good faith by the Board of Directors of the Parent REIT. In the
event that the Class A OP Units Amount includes Rights (as defined in the
definition of "Class A OP Units Amount") that a holder of Class A OP Units would
be entitled to receive, then the Value of such Rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
ARTICLE II

ORGANIZATIONAL MATTERS
Section 2.1    Organization. The Partnership is a limited partnership organized
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the Partners and the administration
and termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.
Section 2.2    Name. The name of the Partnership is "[ ]." The Partnership's
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words "Limited Partnership," "LP," "L.P.," "Ltd." or similar words
or letters shall be included in the Partnership's name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Partners of
such change in the next regular communication to the Partners.
Section 2.3    Registered Office and Agent; Principal Office. The registered
office of the Partnership in the State of [ ] is located at [ ] or such other
address within [ ] as the General Partner shall hereafter designate in writing
to the Limited Partners and by Amendment to this Agreement and the Certificate,
and the registered agent for service of process on the Partnership in the State
of [ ] at such registered office is as stated in the Certificate or as otherwise
determined by the General Partner. The principal office of the Partnership is
located at c/o National Storage Affiliates Trust, 5200 DTC Parkway, Suite 200,
Greenwood Village, CO 80111, or such other place as the General Partner may from
time to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Colorado as the General Partner deems advisable.
Section 2.4    Appointment of the General Partner. [ ] shall be the general
partner of the Partnership.
Section 2.5    Power-of-Attorney.
(a)    Each Limited Partner and each Assignee hereby irrevocably constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to execute, swear to,
seal, acknowledge, deliver, file and record at the appropriate public offices
such documents as may be necessary or appropriate to carry out the provisions of
this Agreement, including the following with respect to the Partnership, to the
extent the Limited Partners are required to make, complete, execute, sign,
acknowledge, swear to, deliver, file or record the same:
(i)    all certificates, other agreements and amendments thereto which the
General Partner or the Liquidator deems necessary to form, continue or otherwise
qualify the Partnership as

15



--------------------------------------------------------------------------------




a limited partnership in each jurisdiction in which the Partnership conducts or
may conduct business, and each Limited Partner specifically authorizes the
General Partner or the Liquidator to execute, sign, acknowledge, deliver, file
and record the Certificate and amendments thereto as required by the Act;
(ii)    this Agreement, counterparts hereof and amendments hereto authorized
pursuant to the terms hereof and all instruments that the General Partner or the
Liquidator deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(iii)    all instruments which the General Partner or the Liquidator deems
necessary to effect the admission of any Partner pursuant to Article XII, the
transfer of the Partnership Interest of any Partner or the withdrawal or
substitution of any Partner pursuant to, or other events described in, Article
XI, the dissolution and liquidation of the Partnership pursuant to, or other
events described in, Article XIII, or the Capital Contribution of any Partner;
(iv)    all conveyances and other instruments or documents that the General
Partner or the Liquidator deems appropriate or necessary to reflect the
distribution or exchange of assets of the Partnership pursuant to the terms of
this Agreement;
(v)    all certificates, documents and other instruments relating to the
determination of the rights, preferences and privileges relating to Partnership
Interests;
(vi)    all appointments of agents for service of process and attorneys for
service of process which the General Partner or the Liquidator deems necessary
or appropriate in connection with the organization and qualification of the
Partnership and the conduct of its business; and
(vii)    all ballots, consents, approvals, waivers, certificates and other
instruments appropriate or necessary, in the sole and absolute discretion of the
General Partner or the Liquidator, to make, evidence, give, confirm or ratify
any vote, consent, approval, agreement or other action that is made or given by
the Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole and absolute discretion of the General
Partner or the Liquidator, to effectuate the terms or intent of this Agreement.
Nothing contained herein shall be construed as authorizing the General Partner
or the Liquidator to amend this Agreement, except in accordance with Article XIV
and Section 7.3(a) hereof or as may be otherwise expressly provided for in this
Agreement.
(b)    The foregoing power-of-attorney is hereby declared to be irrevocable and
a special power coupled with an interest, in recognition of the fact that each
of the Limited Partners and Assignees will be relying upon the power of the
General Partner or the Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Partnership, and the General
Partner or Liquidator shall survive and not be affected by the subsequent
Incapacity of any Limited Partner or Assignee and the Transfer of all or any
portion of such Limited Partner's or Assignee's Partnership Units or Partnership
Interests and shall extend to such Limited Partner's or Assignee's heirs,
successors, assigns and personal representatives.
(c)    The power-of-attorney granted to the General Partner and the Liquidator
shall not apply to Consents of the Partners provided for in this Agreement.

16



--------------------------------------------------------------------------------




(d)    Each Limited Partner or Assignee shall execute and deliver to the General
Partner or the Liquidator any and all documents or instruments referred to in
this Section 2.5, if the power- of-attorney granted hereunder is rendered
ineffective by applicable provisions of law or if the General Partner or the
Liquidator in its reasonable discretion so requests execution by such Limited
Partner or Assignee and the same shall not be inconsistent with the provisions
hereof.
Section 2.6    Term. The term of the Partnership commenced upon the filing of
the Certificate pursuant to Section [ ] of the Act. The Partnership shall
continue perpetually unless it is dissolved pursuant to the provisions of
Article XIII hereof or as otherwise provided by law.
ARTICLE III
PURPOSE
Section 3.1    Purpose and Business.
(a)    The purpose and nature of the Partnership is to conduct any business,
enterprise or activity permitted by the Act; provided, however, that such
business, arrangements and interests must be limited to and conducted in such a
manner as to permit the Parent REIT, in its sole and absolute discretion, at all
times to be classified, and/or to operate in conformity with the requirements
for qualification as, a REIT, unless the Parent REIT, in its sole discretion,
has chosen to cease to (i) qualify as a REIT, (ii) operate in conformity with
the requirements for qualification as a REIT or (iii) attempt to qualify as a
REIT, in each case, for any reason or for reasons whether or not related to the
business conducted by the Partnership. Without limiting the Parent REIT's right
in its sole discretion to cease qualifying as a REIT, the Partners acknowledge
that the status of the Parent REIT as a REIT inures to the benefit of all
Partners and not solely to the Parent REIT or its Affiliates.
(b)    The Partnership shall have full power and authority to enter into,
perform and carry out contracts of any kind, to borrow and lend money and to
issue and guarantee evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien and, directly or indirectly, to
acquire additional Properties necessary, useful or desirable in connection with
its business.
Section 3.2    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described herein and for the protection and benefit of the Partnership.
(a)    The Partnership may contribute from time to time Partnership capital to
one or more newly formed entities solely in exchange for equity interests
therein (or in a wholly owned subsidiary entity thereof).
(b)    Notwithstanding any other provision in this Agreement, the General
Partner may cause the Partnership not to take, or to refrain from taking, any
action that, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the Parent REIT to attempt
to or continue to qualify as a REIT or operate in conformity with the
requirements for qualification as a REIT, (ii) could subject the Parent REIT to
any additional taxes under Code Section 857 or Code Section 4981 or any other
related or successor provision of the Code or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over the
Parent REIT, its securities or the Partnership.
Section 3.3    Partnership Only for Partnership Purposes Specified. This
Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners with respect to any

17



--------------------------------------------------------------------------------




activities whatsoever other than the activities within the purposes of the
Partnership as specified in Section 3.1 hereof. Except as otherwise provided in
this Agreement, no Partner shall have any authority to act for, bind, commit or
assume any obligation or responsibility on behalf of the Partnership, its
properties or any other Partner. No Partner, in its capacity as a Partner under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Partner, and the Partnership shall not be responsible or
liable for any indebtedness or obligation of any Partner, incurred either before
or after the execution and delivery of this Agreement by such Partner, except as
to those responsibilities, liabilities, indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement and the Act.
ARTICLE IV
CAPITAL CONTRIBUTIONS
Section 4.1    Capital Contributions of the Partners. Each Partner's Capital
Contribution to the Partnership and amount and designation of ownership of
Partnership Units is listed on Exhibit A, as the same may be amended from time
to time by the General Partner, without the approval of the Limited Partners, to
the extent necessary to reflect sales, exchanges, conversions or other
Transfers, redemptions, Capital Contributions, the issuance of additional
Partnership Units, or similar events having an effect on a Partner's ownership
of Partnership Units. Except as provided by law or in Section 4.4 or
Section 10.4 hereof, the Partners shall have no obligation or right to make any
additional Capital Contributions or loans to the Partnership.
Section 4.2    Classes of Partnership Units. On the date hereof, the Partnership
is reclassifying the [Original][Limited] Partners' Partnership Units into three
classes entitled "Class B Units," "Class X Units" and "Class Y Units."
[Immediately following this reclassification, pursuant to the Contribution
Agreement, the [ ] [is][are] contributing, subject to the satisfaction or waiver
of the conditions therein, all of [its][their] Class Y Units to the NSA Partner
in exchange for Class A OP Units in NSA OP. Concurrently with the foregoing
contribution, the Operating Partnership shall make or cause to be made a Capital
Contribution to the Partnership in exchange for Class Y Units to be held by the
NSA Partner. The Partnership Units following the reclassification, the closing
of the contribution, and the Capital Contribution are in the amounts set forth
on Exhibit A-2.][In accordance with Section 4.3(a), the General Partner may
cause the Partnership to issue additional classes or series of Partnership
Units.]
Section 4.3    Issuances of Additional Partnership Interests.
(a)    General. The General Partner is hereby authorized to cause the
Partnership to issue additional Partnership Units, for any Partnership purpose,
at any time or from time to time, to the Partners or to other Persons, and to
admit such Persons as Additional Limited Partners, for such consideration and on
such terms and conditions as shall be established by the General Partner in its
sole and absolute discretion, all without the approval of the Limited Partners.
Any such Person who is not a Partner at the time it is issued Partnership Units
and is admitted to the Partnership shall be issued a Partnership Interest.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units (i) upon the conversion,
redemption or exchange of any Debt, Partnership Units or other securities issued
by the Partnership, (ii) for less than fair market value, so long as the General
Partner concludes in good faith that such issuance is in the best interests of
the Partnership, (iii) in connection with the direct or indirect contribution,
conveyance or other transfer of one or more Properties to the Partnership or any
Subsidiary of the Partnership if the applicable transfer agreement provides that
Persons are to receive Partnership Units in exchange for such Properties,
(iv) in exchange for any Capital Contributions of cash or property from any
Partners or other Persons and (v) in connection with any merger of any other
Person into the Partnership or

18



--------------------------------------------------------------------------------




any Subsidiary of the Partnership if the applicable merger agreement provides
that Persons are to receive Partnership Units in exchange for their interests in
the Person merging into the Partnership or any Subsidiary of the Partnership.
Subject to [ ] law, any additional Partnership Units may be issued in one or
more classes, or one or more series of any such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties as shall be determined by the General Partner, in its sole and
absolute discretion without the approval of the Limited Partners, and set forth
in a written document thereafter attached to and made an exhibit to this
Agreement (each, a "Partnership Unit Designation"). Without limiting the
generality of the foregoing, the General Partner shall have authority to specify
(a) the allocations of items of Partnership income, gain, loss, deduction and
credit to each such class or series of Partnership Units; (b) the right of each
such class or series of Partnership Units to share in Partnership distributions;
(c) the rights of each such class or series of Partnership Units upon
dissolution and liquidation of the Partnership; (d) the voting rights, if any,
of each such class or series of Partnership Units; and (e) the conversion,
redemption or exchange rights applicable to each such class or series of
Partnership Units. In connection with such issuance, the General Partner shall
have authority to classify and reclassify any class or series of Partnership
Units as a different or distinct class or series of Partnership Units. Upon the
issuance of any additional Partnership Interest or Partnership Units or upon the
classification or reclassification of any such Partnership Interest or
Partnership Units, the General Partner shall amend this Agreement, including
Exhibit A, without the approval of the Limited Partners, as appropriate to
reflect such issuance, classification or reclassification, as the case may be.
(b)    No Preemptive Rights. Without the approval of the General Partner, no
Person, including, without limitation, any Partner or Assignee shall have any
preemptive, preferential, participation or similar right or rights to subscribe
for or acquire any Partnership Interest.
Section 4.4    Additional Funds and Capital Contributions.
(a) General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds ("Additional Funds")
for the acquisition of additional Properties, for the redemption of Partnership
Units or for such other purposes as the General Partner may determine in its
sole and absolute discretion. Additional Funds may be obtained by the
Partnership, at the election of the General Partner, and without the approval of
any Limited Partnersby causing the Partnership to incur Debt to any Person,
including the General Partner, upon such terms as the General Partner determines
appropriate, in its sole and absolute discretion, including making such Debt
convertible, redeemable or exchangeable for Partnership Units.
(b) Issuance of Securities by the General Partner. In the event of any issuance
of additional securities by the General Partner, and the direct or indirect
contribution to the Partnership, by the General Partner, of the cash proceeds or
other consideration received from such issuance, if any, the Partnership shall
pay the General Partner's expenses associated with such issuance, including any
underwriting discounts or commissions (it being understood that if the proceeds
actually received by the General Partner are less than the gross proceeds of
such issuance as a result of any underwriter's discount or other expenses paid
or incurred by the General Partner in connection with such issuance, then the
General Partner shall be deemed to have made a Capital Contribution to the
Partnership in the amount of the gross proceeds of such issuance and the
Partnership shall be deemed simultaneously to have reimbursed the General
Partner pursuant to Section 7.4(b) for the amount of such underwriter's discount
or other expenses). Nothing in this Agreement shall prohibit the General Partner
from issuing Partnership Units for less than fair market value if the General
Partner concludes in good faith that such issuance is in the best interest of
the Partnership.

19



--------------------------------------------------------------------------------




    (c) Class Y, X and Class B Capital Contributions. The General Partner shall
allocate (i) the Capital Contributions made by the Partners and (ii) any
Property Revenues retained by (or held by the Partnership with respect to) a
Property (provided, however, that any such allocation to the holders of any
Class B Units shall be governed by the last sentence of the definition of “Class
B Preferred Return”) from time to time among the Property and/or other assets of
the Partnership and, to the extent allocated to the Property, to the holders of
the Class Y, X and B OP Units in the Partnership. The General Partner shall
record and maintain the Class Y, X, and B Capital Contributions as part of the
official books and records of the Partnership. The General Partner in its
discretion, acting by its general partner, shall have the authority, without the
approval of any Limited Partners, to adjust the Class Y, X, and B Capital
Contributions from time to time to reflect (i) the costs associated with capital
raising activities, transaction completions and corporate formation expenses, to
the extent that they have not been included in Property Expenses, (ii) the
increase or the reduction of Partnership Debt and the allocation of such Debt
among the Property and the other assets of the Partnership, (iii) the
expenditure of capital improvements in respect of the Property, (iv) the use of
Partnership funds to acquire additional properties, (v) the disposition of
Partnership properties, (vi) the distribution of cash or other assets that are
characterized by the General Partner as a return of Class Y, X, or B Capital
Contributions in respect of the Property, (vii) the redemption of Class X Units
or Class B Units by the Partnership, (viii) the conversion of Class B Units or
Class X or Y Units into other classes or series of Partnership Interests, or
(ix) the occurrence of any other event that the General Partner in its
discretion, determines to be appropriate to adjust the Class Y, X or B Capital
Contributions, including any Capital Transaction or Sale Transaction. The Class
Y and X Capital Contributions shall include a share of cash reserves held by NSA
OP or the Parent REIT (in an amount not to exceed 10% of the outstanding
consolidated indebtedness of the NSA OP) and not otherwise allocated to the
applicable Facilities Portfolio, as determined by the Parent REIT, acting by its
board of trustees.. Any adjustment to the Class Y, X, or B Capital Contributions
occurring during any quarterly period of the Partnership shall be recorded as
part of the official books and records of the Partnership no later than the date
that the Parent REIT files its quarterly report with the Securities and Exchange
Commission covering such quarterly period or, in respect of the fourth quarterly
period, files its annual report with the Securities and Exchange Commission, or,
to the extent that the Parent REIT is not required to file periodic reports with
the Securities Exchange Commission, no later than the date the Parent REIT sends
the tax information reasonably required by Limited Partners for federal and
state income tax reporting purposes. However, the failure to timely record any
such adjustment shall not preclude the adjustment from being made by the
Partnership to the extent later approved by a majority of the independent
trustees of the Parent REIT. The amounts recorded in and any adjustments in the
Class Y, X, or B Capital Contributions shall be subject to review and approval
by the audit committee of the board of trustees of the Parent REIT or another
board committee designated by the board of trustees thereof.
Section 4.5    Equity Incentive Plans. Nothing in this Agreement shall be
construed or applied to preclude or restrain the Parent REIT or any of its
Subsidiaries from adopting, modifying or terminating any Equity Incentive Plan
for the benefit of employees, directors, consultants, service providers,
personnel or other business associates of the Parent REIT or any of its
Affiliates.
Section 4.6    No Interest; No Return. No Partner shall be entitled to interest
on its Capital Contribution or on such Partner's Capital Account. Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.
Section 4.7    Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, unless otherwise determined by the General
Partner, in its sole and absolute discretion, such transaction shall be treated
by the Partnership and the affected Partner as if the Partnership had
compensated such Partner in

20



--------------------------------------------------------------------------------




cash and such Partner had contributed the cash to the capital of the
Partnership. In addition, with the consent of the General Partner, one or more
Limited Partners may enter into contribution agreements with the Partnership
which have the effect of providing a guarantee of certain obligations of the
Partnership.
Section 4.8    Not Publicly Traded. The General Partner, on behalf of the
Partnership, shall use its best efforts not to take any action which would
result in the Partnership being a "publicly traded partnership" taxable as a
corporation under and as such term is defined in Code Section 7704(b).
ARTICLE V
DISTRIBUTIONS
Section 5.1    Requirement and Characterization of Distributions.
(a)    The General Partner shall be entitled to cause the Partnership to
distribute Available Revenues to the Partners from time to time in its sole
discretion. To the extent the General Partner determines to cause the
Partnership to distribute Available Revenues to the Partners, such distributions
shall be made in accordance with the following priorities.
(i)    Allocation and Distributions of Property Available Revenues. To the
extent the General Partner determines in its discretion to cause the Partnership
to distribute any Available Revenues with respect to the Property, such amounts
shall first be allocated among the Class X Units, the Class Y Units and the
Class B Units on the applicable Partnership Record Date as follows:
(A)    First, Property Available Revenues shall be allocated to the Class X
Units until each Class X Unit has been allocated an aggregate amount of
Available Revenues under this Section 5.1(a)(i)(A) and Section 5.1(a)(ii)(A)
equal to the aggregate Facilities Portfolio Available Revenue (as defined in the
NSA Partnership Agreement) allocated to each Class A OP Unit pursuant to Section
5.1(a) of the NSA Partnership Agreement after the Contribution Date and on or
before such Partnership Record Date, including any amounts included in NSA OP's
Facilities Portfolio Available Revenue (as defined in the NSA Partnership
Agreement) and allocated to the Class A OP Units as a result of the [General
Partner's] ownership of the Class Y Units pursuant to Section 5.1(a)(i)(C)(1),
Section 5.1(a)(ii)(B) and Section 5.1(a)(ii)(E)(1);
(B)    Second, Property Available Revenues shall be allocated to the Class B
Units until the aggregate amount so allocated under this Section 5.1(a)(i)(B)
and Section 5.1(a)(ii)(C) is equal to the Class B Preferred Return; and
(C)    Thereafter, any remaining Property Available Revenues shall be allocated
(a) 50% to the Class Y Units and (b) 50% to the Class B Units;
(1)    Following the allocation described above, the General Partner shall
generally cause the Partnership to distribute the amounts allocated to the
Class B Units to the holders of such Class B Units. The General Partner may
cause the Partnership to distribute the amounts allocated to the Class X Units
and the Class Y Units to the respective holders of such units, or may cause the
Partnership to retain such amounts to be used by the Partnership for any
purpose; provided, however, that unless otherwise determined by the General
Partner, the Partnership's distributions with respect to the Class X Units shall
be equal in timing and amount to the General Partner's distributions with
respect to the Class A OP Units.

21



--------------------------------------------------------------------------------




(ii)    Distributions of Capital Transaction Proceeds. To the extent the General
Partner determines in its discretion to cause the Partnership to distribute any
Available Revenues that constitute Capital Transaction Proceeds with respect to
the Property, such amounts shall first be allocated among the Class X Units, the
Class Y Units and the Class B Units on the applicable Partnership Record Date as
follows:
(A)    First, Capital Transaction Proceeds shall be allocated to the Class X
Units until each Class X Unit has been allocated an amount of Available Revenues
under this Section 5.1(a)(ii)(A) and Section 5.1(a)(i)(A) equal to the aggregate
Facilities Portfolio Available Revenue (as defined in the NSA Partnership
Agreement) allocated to each Class A OP Unit pursuant to Section 5.1(a) of the
NSA Partnership Agreement after the Contribution Date and on or before such
Partnership Record Date, including any amounts included in NSA OP's Facilities
Portfolio Available Revenue (as defined in the NSA Partnership Agreement) and
allocated to the Class A OP Units as a result of [General Partner's] ownership
of the Class Y Units pursuant to Section 5.1(a)(i)(C)(1), Section 5.1(a)(ii)(B)
and Section 5.1(a)(ii)(E)(1);
(B)    Second, Capital Transaction Proceeds shall be allocated to the Class Y
Units until the aggregate amount allocated under this Section 5.1(a)(ii)(B) is
equal to the Class Y Capital Contributions.
(C)    Third, Capital Transaction Proceeds shall be allocated to the Class B
Units until the aggregate amount so allocated under this Section 5.1(a)(ii)(C)
and Section 5.1(a)(i)(B) is equal to the Class B Preferred Return;
(D)    Fourth, Capital Transaction Proceeds shall be allocated to the Class B
Units until the aggregate amount so allocated under this Section 5.1(a)(ii)(D)
is equal to the Class B Capital Contributions with respect to the Property; and
(E)    Thereafter, any remaining amounts shall be allocated (a) 50% to the
Class Y Units and (b) 50% to the Class B Units.
(1)    Following the allocation described above, the General Partner shall
generally cause the Partnership to distribute the amounts allocated to the
Class B Units to the holders of such Class B Units. The General Partner may
cause the Partnership to distribute the amounts allocated to the Class X Units
and the Class Y Units to the respective holders of such units, or may cause the
Partnership to retain such amounts to be used by the Partnership for any
purpose; provided, however, that unless otherwise determined by the General
Partner, the Partnership's distributions with respect to the Class X Units shall
be equal in timing and amount to NSA OP's distributions with respect to the
Class A OP Units.
(iii)    Distributions of Other Available Revenue. To the extent the General
Partner determines in its discretion to cause the Partnership to distribute any
Available Revenues that constitute Other Available Revenues, such amounts shall
be distributed to the holders of Class X Units and the Class Y Units on the
applicable Partnership Record Date in proportion to the undistributed amounts
previously allocated to each such class of units; provided that the General
Partner may in its discretion make a distribution with respect to the Class X
Units without making a corresponding distribution to the Class Y Units.
(b)    Pro Rata Distributions. Distributions made in respect of each of the
Class X Units, Class Y Units and Class B Units shall be allocated among the
holder of such class on a pro rata basis in accordance with each holder's
Percentage Interest in such class or series.

22



--------------------------------------------------------------------------------




(c)    Frequency of Distributions. The General Partner in its sole and absolute
discretion may determine the frequency and timing of distributions and provide
for an appropriate Partnership Record Date.
(d)    Withholding. All amounts withheld or paid pursuant to the Code or any
provisions of any state, local or foreign tax law and Section 10.4 with respect
to any allocation, payment or distribution to any Holder shall be treated as
amounts allocated and distributed to such Holder pursuant to this Section 5.1
for all purposes under this Agreement.
(e)    No Entitlement to Distribution. Holders shall not be entitled to any
distributions with respect to the Common Units, whether payable in cash,
property or securities, except when determined by the General Partner and as
provided in this Agreement.
Section 5.2    Distributions In-Kind and Related Transactions. Except as
provided in a Partnership Unit Designation, no right is given to any Partner to
demand and receive property other than cash as provided in this Agreement. The
General Partner may determine, in its sole and absolute discretion, to include
Partnership assets as Available Revenues, and such Partnership assets shall be
distributed in such a fashion as to ensure that the fair market value (as
determined in good faith by the General Partner) is distributed and allocated in
accordance with a Partnership Unit Designation, Articles V, VI and X hereof. To
the extent that any such Partnership assets are shares of capital stock that are
Publicly Traded or are shares of capital stock or other securities proposed at
the time of the distribution, whether by merger, consolidation, share exchange
or otherwise, to be exchangeable for or convertible into shares of capital stock
that are Publicly Traded, the fair market value of such distribution shall be
determined (without regard to any transfer restrictions, holdback or lock-up
agreements relating to such shares) by virtue of the last sale price for such
shares on the principal national securities exchange on which such shares of
capital stock are listed on the date prior to such distribution.
Section 5.3    Distributions to Reflect Issuance of Additional Partnership
Units. Notwithstanding any provision to the contrary in this Agreement or any
Partnership Unit Designation, in the event that the Partnership issues
additional Partnership Units pursuant to the provisions of Article IV hereof,
the General Partner is hereby authorized to make such revisions to this
Article V or any Partnership Unit Designation, without the approval of any
Limited Partner, as it determines are necessary or desirable to reflect the
issuance of such additional Partnership Units, including, without limitation,
making preferential distributions to certain classes or series of Partnership
Units.
Section 5.4    Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Partnership nor the General
Partner, on behalf of the Partnership, shall make a distribution to any Holder
on account of its Partnership Interest or interest in Partnership Units if such
distribution would violate Section [ ] of the Act or other applicable law.
ARTICLE VI
ALLOCATIONS
Section 6.1    Timing and Amount of Allocations of Net Income and Net Loss. Net
Income and Net Loss of the Partnership shall be determined and allocated with
respect to each Partnership Year of the Partnership as of the end of each such
year. Except as otherwise provided in this Article VI or any Partnership Unit
Designation, and subject to Section 11.6(c) hereof, an allocation to a Holder of
a share of Net Income or Net Loss shall be treated as an allocation of the same
share of each item of income, gain, loss or deduction that is taken into account
in computing Net Income or Net Loss.

23



--------------------------------------------------------------------------------




Section 6.2    General Allocations.
(a)    Allocations of Net Income and Net Loss. Except as otherwise provided in
this Agreement, Net Income, Net Loss and, to the extent necessary, individual
items thereof shall be allocated among the Partners in a manner such that the
Capital Account of each Partner, immediately after making such allocation, is,
as nearly as possible, equal proportionately to (i) the distributions that would
be made to such Partner if the Partnership were dissolved, its affairs wound up
and its assets sold for cash equal to their Gross Asset Value, all Partnership
liabilities were satisfied (limited with respect to each Nonrecourse Liability
to the Gross Asset Value of the assets securing such liability) and the net
assets of the Partnership were distributed in accordance with Section 5.1 hereof
immediately after making such allocation, minus (ii) such Partner's share of
Partnership Minimum Gain and Partner Minimum Gain, computed immediately prior to
the hypothetical sale of assets, minus (iii) any amounts required to be
contributed by such Partner to the Partnership; provided, however, that no more
than 50% of the Net Income in any Partnership Year shall be allocated to the
holders of the Class Y Units. Notwithstanding the foregoing, the General Partner
may make such allocations as it deems necessary to give economic effect to the
provisions of this Agreement, taking into account facts and circumstances as the
General Partner deems reasonably necessary for this purpose; provided, however,
that no more than 50% of the Net Income in any Partnership Year shall be
allocated to the holders of the Class Y Units.
(b)    Allocations to Reflect Issuance of Additional Partnership Units. In the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article IV hereof or the General Partner issues additional
interests pursuant to the provisions of Article IV of the NSA Partnership
Agreement, the General Partner is hereby authorized, without the approval of the
Limited Partners, to make such revisions to this Section 6.2 as it determines
are necessary or desirable to reflect the terms of the issuance of such
additional Partnership Units or interests.
Section 6.3    Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article VI:
(a)    Regulatory Allocations.
(i)    Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article VI, if there is a net decrease in Partnership
Minimum Gain during any Partnership Year, each Holder shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder's share of the net decrease
in Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Holder pursuant thereto. The
items to be allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704‑2(j)(2). This Section 6.3(a)(i) is intended to
qualify as a "minimum gain chargeback" within the meaning of Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.
(ii)    Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.3(a)(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder's share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with

24



--------------------------------------------------------------------------------




Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each General Partner, Limited Partner and other Holder pursuant thereto. The
items to be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3(a)(ii) is intended to
qualify as a "chargeback of partner nonrecourse debt minimum gain" within the
meaning of Regulations Section 1.704-2(i) and shall be interpreted consistently
therewith.
(iii)    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for
any Partnership Year shall be specially allocated to the Holder(s) who bear(s)
the economic risk of loss with respect to the Partner Nonrecourse Debt to which
such Partner Nonrecourse Deductions are attributable, in accordance with
Regulations Section 1.704-2(i).
(iv)    Qualified Income Offset. If any Holder unexpectedly receives an
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible. It is intended that this
Section 6.3(a)(iv) qualify and be construed as a "qualified income offset"
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
(v)    Gross Income Allocation. In the event that any Holder has an Adjusted
Capital Account Deficit at the end of any Partnership Year, each such Holder
shall be specially allocated items of Partnership income and gain in the amount
of such excess to eliminate such deficit as quickly as possible.
(vi)    Section 754 Adjustment. To the extent that an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their Partnership Units in
the event that Regulations Section 1.704‑1(b)(2)(iv)(m)(2) applies, or to the
Holders to whom such distribution was made in the event that Regulations
Section 1.704‑1(b)(2)(iv)(m)(4) applies.
(vii)    Curative Allocations. The allocations set forth in Sections 6.3(a)(i),
(ii), (iii), (iv), (v), and (vi) hereof (the "Regulatory Allocations") are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Section 6.1 hereof, the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Holders of Partnership Units so that, to the extent possible without violating
the requirements giving rise to the Regulatory Allocations, the net amount of
such allocations of other items and the Regulatory Allocations to each Holder of
Partnership Units shall be equal to the net amount that would have been
allocated to each such Holder if the Regulatory Allocations had not occurred.
(b)    Allocation of Excess Nonrecourse Liabilities. The Partnership shall
allocate "nonrecourse liabilities" (within the meaning of Regulations
Section 1.752-1(a)(2)) of the Partnership that are secured by multiple
Properties under any reasonable method chosen by the General Partner in
accordance with Regulations Section 1.752-3(a)(2) and (b). The Partnership shall
allocate "excess nonrecourse

25



--------------------------------------------------------------------------------




liabilities" of the Partnership under any method approved under Regulations
Section 1.752‑3(a)(3) as chosen by the General Partner.
Section 6.4    Tax Allocations.
(a)    In General. Except as otherwise provided in this Section 6.4, for income
tax purposes under the Code and the Regulations each Partnership item of income,
gain, loss and deduction (collectively, "Tax Items") shall be allocated among
the Holders of Partnership Units in the same manner as its correlative item of
"book" income, gain, loss or deduction is allocated pursuant to Sections 6.2 and
6.3 hereof.
(b)    Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.4(a) hereof, Tax Items with respect to Property that is contributed to
the Partnership with a Gross Asset Value that varies from its adjusted tax basis
in the hands of the contributing Partner immediately preceding the date of
contribution shall be allocated among the Holders of Partnership Units for
income tax purposes pursuant to Regulations promulgated under Code
Section 704(c) so as to take into account such variation. The Partnership shall
account for such variation under any method approved under Code Section 704(c)
and the applicable Regulations as chosen by the General Partner, including,
without limitation, the "remedial allocation method" as described in Regulations
Section 1.704-3(d). In the event that the Gross Asset Value of any Partnership
asset is adjusted pursuant to subsection (b) of the definition of "Gross Asset
Value" (provided in Article I hereof), subsequent allocations of Tax Items with
respect to such asset shall take account of the variation, if any, between the
adjusted basis of such asset and its Gross Asset Value in the same manner as
under Code Section 704(c) and the applicable Regulations.
ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.1    Management.
(a)    Except as otherwise expressly provided in this Agreement or other
agreements among the parties, all management powers over the business and
affairs of the Partnership are and shall be exclusively vested in the General
Partner. The General Partner may not be removed by the Partners with or without
cause, except with the consent of the General Partner. In addition to the powers
now or hereafter granted to a general partner of a limited partnership under
applicable law or that are granted to the General Partner under any other
provision of this Agreement, the General Partner shall have full power and
authority to do all things deemed necessary or desirable by it to conduct the
business of the Partnership, to exercise all powers set forth in Section 3.2
hereof and to effectuate the purposes set forth in Section 3.1 hereof,
including, without limitation:
(i)    the making of any expenditures and the incurring of any obligations that
it deems necessary for the conduct of the activities of the Partnership;
(ii)    the assumption or guarantee of, or other contracting for, indebtedness,
the issuance of evidences of indebtedness (including the securing of same by
deed to secure debt, mortgage, deed of trust or other lien or encumbrance on the
Partnership's assets) and the mortgage, pledge, encumbrance or hypothecation of
any assets of the Partnership to secure any such indebtedness, or lending money
to any Person;

26



--------------------------------------------------------------------------------




(iii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership, the registration of any class of
securities of the Partnership under the Exchange Act and the listing of any debt
securities of the Partnership on any exchange;
(iv)    the acquisition, sale, transfer, exchange or other disposition of any,
all or substantially all of the assets of the Partnership (including, but not
limited to, the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Partnership) or the merger, consolidation, reorganization
or other combination of the Partnership with or into another entity;
(v)    the use of the assets of the Partnership (including, without limitation,
cash on hand) for any purpose consistent with the terms of this Agreement and on
any terms that it sees fit, including, without limitation, the making of capital
contributions to and equity investments in the Partnership's Subsidiaries;
(vi)    the negotiation, execution and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership's operations or the implementation
of the General Partner's powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership's assets;
(vii)    the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership and the collection and
receipt of revenues and income of the Partnership;
(viii)    the maintenance of such insurance for the benefit of the Partnership
and the Partners as it deems necessary or appropriate, including, without
limitation, (i) casualty, liability and other insurance on the Properties and
(ii) liability insurance for the Indemnitees hereunder;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that it deems desirable
(including, without limitation, the acquisition of interests in, and the
contributions of property to, any Subsidiary and any other Person in which it
has an equity investment from time to time); provided, however, that, following
a REIT Election and as long as the Parent REIT has determined to continue to
qualify as a REIT, the General Partner may not engage in any such formation,
acquisition or contribution that would cause the Parent REIT to fail to qualify
as a REIT within the meaning of Code Section 856(a);
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

27



--------------------------------------------------------------------------------




(xi)    the undertaking of any action in connection with the Partnership's
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);
(xii)    except as otherwise specifically set forth in this Agreement, the
determination of the fair market value of any Partnership property distributed
in-kind using such reasonable method of valuation as it may adopt; provided that
such methods are otherwise consistent with the requirements of this Agreement;
(xiii)    the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner's contribution of property or assets to the Partnership;
(xiv)    the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power-of-attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;
(xv)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;
(xvi)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;
(xvii)    the making, execution and delivery of any and all deeds, leases,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;
(xviii)    the issuance of additional Partnership Units, as appropriate and in
the General Partner's sole and absolute discretion, in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners, in each case pursuant to and in accordance with the
terms and provisions of Article IV hereof;
(xix)    the selection, designation of powers, authority and duties and
dismissal of employees or personnel of the Partnership (including, without
limitation, employees or personnel having titles such as "president," "vice
president," "secretary" and "treasurer") and agents, outside attorneys,
accountants, consultants and contractors of the Partnership, the determination
of their compensation and other terms of employment or service or hiring, and
the delegation to any such Person of the authority to conduct the business of
the Partnership in accordance with the terms of this Agreement;
(xx)    the engagement, selection of and termination of any Property Manager to
manage the Property;
(xxi)    entering into, amending or terminating any Property Management
Agreement or other property management agreement or the declaration of a default
or enforcement of rights under any Property Management Agreement or other
property management agreement;

28



--------------------------------------------------------------------------------




(xxii)    the development and approval of annual operating budgets for the
Partnership;
(xxiii)    the distribution of cash or the exchange of the Class A OP Unit
Amount to acquire Partnership Units held by a Limited Partner in connection with
a Limited Partner's exercise of its Redemption right under Section 8.6 hereof;
(xxiv)    the amendment of this Agreement or any Partnership Unit Designation,
including the amendment and restatement of Exhibit A hereto, without the
approval of any Limited Partner, to reflect accurately at all times the Capital
Contributions, Percentage Interests and the class and number of Partnership
Units of the Partners as the same are adjusted from time to time to the extent
necessary to reflect redemptions, changes to Capital Contributions, the issuance
or exchange of Partnership Units, the admission of any Additional Limited
Partners or any Substituted Limited Partners or otherwise;
(xxv)    an election to dissolve the Partnership pursuant to Section 13.1(c)
hereof;
(xxvi)    any merger, consolidation or similar business combination with, or any
sale of all or substantially all of the assets of the Partnership to, the Parent
REIT or any other direct or indirect Subsidiary of the Parent REIT; and
(xxvii)    the taking of any action necessary or appropriate to enable the
Parent REIT to qualify as a REIT, operate in conformity with the requirements
for qualification as a REIT or attempt to qualify as a REIT.
(b)    Each of the Limited Partners agrees that the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provision of this Agreement, the
Act or any applicable law, rule or regulation, to the full extent permitted
under the Act or other applicable law. The execution, delivery or performance by
the General Partner or the Partnership of any agreement authorized or permitted
under this Agreement shall not constitute a breach by the General Partner of any
duty that the General Partner may owe the Partnership or the Limited Partners or
any other Persons under this Agreement or of any duty stated or implied by law
or equity.
(c)    At all times from and after the date hereof, the General Partner may
cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.
(d)    In exercising its authority under this Agreement, the General Partner
may, but shall be under no obligation to, take into account the tax consequences
to any Partner (including the General Partner) of any action taken (or not
taken) by it. The General Partner and the Partnership shall not have liability
to a Limited Partner for monetary damages or otherwise for losses sustained,
liabilities incurred or benefits not derived by such Limited Partner in
connection with such decisions.
Section 7.2    Certificate of Limited Partnership. To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners thereof have limited
liability) under the laws of the State of [ ] and any other state, the District
of Columbia or any other jurisdiction, in which the Partnership may elect to do
business or own property. Except as otherwise required under the Act, the
General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate or

29



--------------------------------------------------------------------------------




any amendment thereto to any Limited Partners. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners thereof have limited liability to the extent provided by
applicable law) in the State of [ ] and any other state, or the District of
Columbia or other jurisdiction, in which the Partnership may elect to do
business or own property.
Section 7.3    Restrictions on General Partner's Authority.
(a)    The General Partner shall have the exclusive power, without the prior
consent of a Majority in Interest, to amend this Agreement (including any
Partnership Unit Designation) as may be required to facilitate or implement any
of the following purposes:
(i)    to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;
(ii)    to reflect the admission, substitution or withdrawal of Partners or the
termination of the Partnership in accordance with this Agreement, and to amend
this Agreement in connection with such admission, substitution or withdrawal;
(iii)    to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;
(iv)    to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;
(v)    (a) to reflect such changes as are reasonably necessary for the Parent
REIT, in the sole discretion of the Parent REIT, to maintain or restore its
status and qualification as a REIT, to satisfy the REIT Requirements or
effectuate its classification and qualification as a REIT; or (b) to reflect the
Transfer of all or any part of a Partnership Interests among the Parent REIT,
NSA OP[, the NSA Partner] or the General Partner and any Qualified REIT
Subsidiary;
(vi)    to modify the manner in which Capital Accounts are computed (but only to
the extent set forth in the definition of "Capital Account" or contemplated by
the Code or the Regulations);
(vii)    to issue additional Partnership Interests and Partnership Units and to
classify and reclassify Partnership Interests and Partnership Units in
accordance with Article IV;
(viii)    to cause the Partnership to merge, consolidate or similarly combine
with, or sell all or substantially all of the assets of the Partnership to, the
Parent REIT or any other direct or indirect Subsidiary of the Parent REIT. Each
Limited Partner hereby agrees, if requested by the General Partner, to execute
such documents, agreements or instruments as the General Partner deems necessary
to implement the foregoing, including without limitation any registration rights
agreement, exchange and subscription agreements, merger agreements, Partner
consents, instruments confirming the status of the Partner as an "accredited
investor" under the Securities Act, lock-up agreements or the organizational
documents of the Partnership;

30



--------------------------------------------------------------------------------




(ix)    any amendments that the General Partner deems necessary, desirable or
appropriate to facilitate the transactions contemplated by the Contribution
Agreement; and
(x)    any amendments that the General Partner deems necessary, desirable or
appropriate to facilitate the redemption of Class X Units or Class B Units and
issuance, in exchange for such Class B Units, of interests in one or more
Subsidiaries of the Parent REIT which are economically equivalent to the Class X
Units and/or the Class B Units, as the case may be, in all material respects.
The General Partner will provide notice to the Limited Partners whenever any
action under this Section 7.3(a) is taken.
(b)    Notwithstanding Sections 7.3(a) hereof, this Agreement shall not be
amended, and no action may be taken by the General Partner, without the consent
of each Partner adversely affected thereby, if such amendment or action would
(i) convert a Limited Partner Interest in the Partnership into a General Partner
Interest (except as a result of the General Partner acquiring such Partnership
Interest), (ii) modify the limited liability of a Limited Partner, or (iii)
amend this Section 7.3(b). Any such amendment or action consented to by any
Partner shall be effective as to that Partner, notwithstanding the absence of
such consent by any other Partner.
Section 7.4    Reimbursement of the General Partner.
(a)    Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of any Partnership Unit Designation or Articles V and
VI regarding distributions, payments and allocations to which it may be
entitled), the General Partner shall not be compensated for its services as
general partner of the Partnership.
(b)    The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership's organization, the ownership of its assets and its
operations, including, without limitation, (i) all expenses relating to its
formation and continuity of existence, (ii) all expenses relating to any
offerings and registrations of securities, (iii) all expenses associated with
its preparation and filing of any periodic reports under federal, state or local
laws or regulations, (iv) all expenses associated with its compliance with
applicable laws, rules and regulations, and (v) all other operating or
administrative costs, including its allocable share of the costs of employees or
consultants of the the Parent REIT or any of their Subsidiaries, all as
determined by the General Partner. The General Partner is hereby authorized to
pay compensation for accounting, administrative, legal, technical, management
and other services rendered to the Partnership. Except to the extent provided in
this Agreement, the Parent REIT, NSA OP, the General Partner and their
respective Affiliates shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all expenses that the Parent REIT, NSA OP, the General Partner and their
respective Affiliates incur relating to the ownership and operation of, or for
the benefit of, the Partnership, and the Partnership shall pay its pro rata
share of the expenses incurred by the Parent REIT, the General Partner and their
respective Affiliates as determined by the General Partner in its sole
discretion. All payments and reimbursements hereunder shall be characterized for
federal income tax purposes as expenses of the Partnership incurred on its
behalf, and not as expenses of the General Partner.
(c)    If and to the extent any reimbursements to the Parent REIT, or NSA OP
pursuant to this Section 7.4 constitute gross income of the Parent REIT, or NSA
OP (as opposed to the repayment of advances made by the General Partner on
behalf of the Partnership), such amounts shall constitute guaranteed payments
with respect to capital within the meaning of Code Section 707(c), shall be
treated consistently therewith by the Partnership and all Partners, and shall
not be treated as distributions for purposes of computing the Partners' Capital
Accounts.

31



--------------------------------------------------------------------------------




Section 7.5    Outside Activities of the General Partner. Nothing contained
herein shall be deemed to prohibit the General Partner from executing guarantees
of Partnership debt for which it would otherwise be liable in its capacity as
general partner.
Section 7.6    Contracts with Affiliates.
(a)    The Partnership may lend or contribute funds or other assets to the
Parent REIT and its Affiliates or other Persons in which it has an equity
investment, and such Persons may borrow funds from the Partnership, on terms and
conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority shall not create any right or benefit in favor
of any such Person.
(b)    The Partnership may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law as
the General Partner, in its sole and absolute discretion, believes to be
advisable.
(c)    The Parent REIT or [the General Partner], in its sole and absolute
discretion and without the approval of the Limited Partners, may propose and
adopt on behalf of the Partnership benefit plans funded by the Partnership for
the benefit of employees or personnel of the Parent REIT or [the General
Partner] (as applicable), the Partnership, Subsidiaries of the Partnership or
any Affiliate of any of them in respect of services performed, directly or
indirectly, for the benefit of the Parent REIT or [the General Partner] (as
applicable), or the Partnership.
(d)    The General Partner is expressly authorized to enter into, in the name
and on behalf of the Partnership, any Property Management Agreement or
Contribution Agreement with Affiliates of any of the Partnership or the General
Partner, on such terms as the General Partner, in its sole and absolute
discretion, believes are advisable.
Section 7.7    Indemnification and Liability of the General Partner.
(a)    None of the Parent REIT NSA OP or the General Partner and their
respective Affiliates, nor any of their stockholders, shareholders, partners,
members, managers, officers, directors, employees, agents and representatives,
shall have any liability, responsibility or accountability in damages or
otherwise to any Partner or the Partnership for, and to the fullest extent
permitted by the Act, the Partnership agrees to indemnify, pay, protect and hold
harmless the Parent REIT, NSA OP or the General Partner and their respective
Affiliates, and their stockholders, shareholders, partners, members, managers,
officers, directors, employees, agents and representatives (collectively, the
"Indemnitees"), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, proceedings, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
all reasonable costs and expenses of attorneys, defense, appeal and settlement
of any and all suits, actions or proceedings instituted or threatened against
the Indemnitees or the Partnership) and all costs of investigation in connection
therewith (collectively, "Indemnifiable Losses") which may be imposed on,
incurred by or asserted against the Indemnitees or the Partnership in any way
relating to or arising, or alleged to relate to or arise out of, any action or
inaction on the part of the Partnership or the Parent REITNSA OP or the General
Partner, on the part of the Indemnitees when acting on behalf of the Partnership
(or any of its investments) or on the part of any brokers or agents when acting
on behalf of the Partnership (or any of its investments); provided that the
General Partner shall be liable, responsible and accountable for and shall
indemnify, pay, protect and hold harmless the Partnership from and against (but
only with respect to the Indemnitees), and the Partnership shall not be liable
to an Indemnitee for, any portion of such Indemnifiable Losses asserted against
the Partnership which result from such Indemnitee's fraud, gross negligence,
willful misconduct or material

32



--------------------------------------------------------------------------------




breach of this Agreement or the payment to or receipt by an Indemnitee of
benefits in violation of this Agreement; provided, further, that nothing in this
provision shall create personal liability on the part of any of the Indemnitees.
Notwithstanding the foregoing, the Partnership shall not be obligated to
indemnify an Indemnitee for Indemnifiable Losses to the extent such
Indemnifiable Losses result from a claim or action brought by an officer or
director of the Parent REIT, NSA OP or the General Partner against such
Indemnitee. In any action, suit or proceeding against the Partnership or any
Indemnitee relating to or arising out of, or alleged to relate to or arise out
of, any such action or non-action, the Indemnitees shall have the right to
jointly employ, at the expense of the Partnership, counsel of the Indemnitees'
choice, which counsel shall be reasonably satisfactory to the Partnership, in
such action, suit or proceeding; provided that, if retention of joint counsel by
the Indemnitees would create a conflict of interest, each group of Indemnitees
which would not cause such a conflict shall have the right to employ, at the
expense of the Partnership, separate counsel of the Indemnitee's choice, which
counsel shall be reasonably satisfactory to the Partnership, in such action,
suit or proceeding. The satisfaction of the obligations of the Partnership under
this Section 7.7(a) shall be from and limited to the assets of the Partnership
and no Partner shall have any personal liability on account thereof.
(b)    The provision of advances from Partnership funds to an Indemnitee for
legal expenses and other costs incurred as a result of any legal action or
proceeding is permissible if (i) such suit, action or proceeding relates to or
arises out of, or is alleged to relate to or arise out of, any action or
inaction on the part of the Indemnitee in the performance of its duties or
provision of its services on behalf of the Partnership (or any of its direct or
indirect investments); and (ii) the Indemnitee undertakes to repay any funds
advanced pursuant to this Section 7.7(b) in cases in which such Indemnitee would
not be entitled to indemnification under Section 7.7(a) hereof; provided that
(i) the Partnership shall not advance funds to the Parent REIT, NSA OP or the
General Partner or their respective Affiliates for legal expenses and other
costs incurred as a result of any legal action or proceeding commenced against
the Parent REIT, NSA OP or the General Partner or their respective Affiliates by
the Limited Partners in which the Limited Partners, as the case may be, claim
gross negligence, willful misconduct, fraud or a material breach of this
Agreement by the Parent REIT, NSA OP or the General Partner or their respective
Affiliates, and (ii) the Parent REIT, NSA OP or the General Partner or their
respective Affiliates shall not be entitled to advances of funds for legal
expenses and other costs incurred as a result of any legal action or proceeding
commenced against the General Partner or its Affiliates (x) by a Majority in
Interest, or (y) by an Affiliate of the Parent REIT, NSA OP or the General
Partner, except that, in the case of this clause (y), a legal action or
proceeding derivatively brought on behalf of an Affiliate of the Parent REIT,
NSA OP or the General Partner shall not be subject to this clause (y). If
advances are permissible under this Section 7.7(b), the Indemnitee shall furnish
the Partnership with an undertaking as set forth in clause (ii) of this
paragraph and shall thereafter have the right to bill the Partnership for, or
otherwise request the Partnership to pay, at any time and from time to time
after such Indemnitee shall become obligated to make payment therefor, any and
all reasonable amounts for which such Indemnitee believes in good faith that
such Indemnitee is entitled to indemnification under Section 7.7(a) hereof with
the approval of the General Partner, which approval shall not be unreasonably
withheld. The Partnership shall pay any and all such bills and honor any and all
such requests for payment within 60 days after such bill or request is received
by the Parent REIT, NSA OP or the General Partner or their respective
Affiliates. In the event that a final determination is made that the Partnership
is not so obligated in respect of any amount paid by it to a particular
Indemnitee, such Indemnitee will refund such amount within 60 days of such final
determination, and in the event that a final determination is made that the
Partnership is so obligated in respect to any amount not paid by the Partnership
to a particular Indemnitee, the Partnership will pay such amount to such
Indemnitee within 60 days of such final determination, in either case together
with interest at the Prime Rate plus two percent from the date paid by the
Partnership until repaid by the Indemnitee or the date it was obligated to be
paid by the Partnership until the date actually paid by the Partnership to the
Indemnitee.

33



--------------------------------------------------------------------------------




(c)    With respect to the liabilities of the Partnership for which the General
Partner is not obligated to indemnify the Partnership, whether for the
consummation of investments, professional and other services rendered to it,
loans made to it by Partners or others, injuries to Persons or property,
indemnity to the Indemnitees, contractual obligations, guaranties or
endorsements, or for other reasons similar or dissimilar to any of the
foregoing, and without regard to the manner in which any liability of any nature
may be incurred by the Person to whom it may be owed, all such liabilities:
(i)    shall be liabilities of the Partnership as an entity, and shall be paid
or otherwise satisfied from Partnership assets (and the Partnership shall sell
or liquidate all assets as necessary to satisfy such liabilities); and
(ii)    except as provided in paragraph (i) above, shall not in any event be
payable in whole or in part by any Partner, or by any director, officer,
manager, trustee, employee, agent, representative, Affiliate, shareholder,
member, beneficiary or partner of any Partner.
Nothing in this Section 7.7(c) shall be construed so as to impose upon the
Parent REIT, NSA OP or the General Partner or their respective Affiliates, or
any of its or their respective partners, directors, officers, managers,
employees, agents, representatives, shareholders or members, any liability in
circumstances in which the liability arises from a written document which the
Parent REIT, NSA OP or the General Partner or their respective Affiliates has
properly entered into or caused the Partnership to enter into if the written
document expressly limits liability thereon to the Partnership or expressly
disclaims any liability thereunder on the part of any such Person.
(d)    The General Partner may cause the Partnership, at the Partnership's
expense, to purchase insurance to insure the Indemnitees against liability
hereunder, including, without limitation, for a breach or an alleged breach of
their responsibilities hereunder. The Partnership shall not incur the costs of
that portion of any insurance, other than public liability insurance, which
insures any Indemnitee for any liability as to which such Person is prohibited
from being indemnified under Section 7.7(a) hereof.
(e)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the
Partnership, to any Partner or to any other Indemnitee, an Indemnitee acting
under this Agreement shall not be liable to the Partnership, to any Partner or
to any other Indemnitee for its good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities of an Indemnitee otherwise existing at law
or in equity, are agreed by the Partners to replace such other duties and
liabilities of such Indemnitee.
(f)    The foregoing provisions of this Section 7.7 shall survive any
termination of this Agreement or the withdrawal, termination or de-affiliation
of the General Partner or any Indemnitee.
(g)    If and to the extent any payments to the Parent REIT or NSA OP pursuant
to this Section 7.7 constitute gross income to the Parent REIT, NSA OP or the
General Partner (as opposed to the repayment of advances made on behalf of the
Partnership), such amounts shall be treated as "guaranteed payments" for the use
of capital within the meaning of Code Section 707(c), shall be treated
consistently therewith by the Partnership and all Partners, and shall not be
treated as distributions for purposes of computing the Partners' Capital
Accounts.
(h)    Any amendment, modification or repeal of this Section 7.7 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the Parent REIT's, NSA OP's or the General Partner's liability to
the Partnership and the Limited Partners under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating

34



--------------------------------------------------------------------------------




to matters occurring, in whole or in part, prior to such amendment, modification
or repeal, regardless of when such claims may arise or be asserted.
Section 7.8    Other Matters Concerning the General Partner.
(a)    The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties.
(b)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisors selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters that the General Partner
reasonably believes to be within such Person's professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers and
a duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform each and every act and duty that is permitted or
required to be done by the General Partner hereunder.
(d)    Notwithstanding any other provision of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership, or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (1) to protect the ability of the Parent REIT to continue to
(i) qualify as a REIT following a REIT Election, (ii) operate in conformity with
the requirements for qualification as a REIT or (iii) attempt to qualify as a
REIT, (2) for the Parent REIT otherwise to satisfy the REIT Requirements, or
(3) to avoid the Parent REIT incurring any taxes under Code Section 857 or Code
Section 4981 is expressly authorized under this Agreement and is deemed approved
by all of the Limited Partners.
Section 7.9    Title to Partnership Assets. All Partnership assets, whether real
or personal, tangible or intangible, shall be deemed to be owned by the
Partnership as an entity, and no Partner, individually, shall have any ownership
of such asset. The Partnership may hold any of its assets in its own name or in
the name of the General Partner or a nominee, which nominee may be one or more
individuals, corporations, partnerships, trusts or other entities; provided that
the General Partner or such nominee shall be at the direction of the
Partnership. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
Section 7.10    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership's sole party in interest,
both legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing. In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives. Each and every
certificate,

35



--------------------------------------------------------------------------------




document or other instrument executed on behalf of the Partnership by the
General Partner or its representatives shall be conclusive evidence in favor of
any and every Person relying in good faith thereon or claiming thereunder that
(1) at the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (2) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(3) such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.
ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.1    Limitation of Liability. In accordance with state law, a limited
partner of a partnership may, under certain circumstances, be required to return
to the partnership for the benefit of partnership creditors amounts previously
distributed to it. It is the intent of the Partners that a distribution to any
Partner be deemed a compromise within the meaning of Section [ ] of the Act and
that no Limited Partner shall be obligated to pay any such amount to or for the
account of the Partnership or any creditor of the Partnership. However, if any
court of competent jurisdiction holds that, notwithstanding the provisions of
this Agreement, any Limited Partner is obligated to make any such payment, such
obligation shall be the obligation of such Limited Partner, and not of the
General Partner.
Section 8.2    Management of Business. Unless expressly provided herein, no
Limited Partner or Assignee shall take part in the operations, management or
control (within the meaning of the Act) of the Partnership's business, transact
any business in the Partnership's name or have the power to sign documents for
or otherwise bind the Partnership. The transaction of any such business by the
General Partner or any of its Affiliates or any officer, director, member,
employee, partner, agent, representative, shareholder or trustee of the General
Partner, the Partnership or any of their Affiliates, in their capacity as such,
shall not affect, impair or eliminate the limitations on the liability of the
Limited Partners or Assignees under this Agreement. In addition, the Partners
agree that the provision of any services by any Partner or its Affiliates under
any Property Management Agreement or operations agreement shall not be
considered to be taking part in the operations or management of the Partnership
or participation in the control (within the meaning of Section [ ] of the Act)
of the business of the Partnership.
Section 8.3    Outside Activities of Limited Partners. Unless otherwise agreed
to in writing by a Limited Partner, any Limited Partner and any Assignee,
officer, director, employee, agent, trustee, Affiliate, member or shareholder of
any Limited Partner shall be entitled to and may have business interests and
engage in business activities in addition to those relating to the Partnership,
including business interests and activities that are in direct or indirect
competition with the Partnership or that are enhanced by the activities of the
Partnership. Neither the Partnership nor any Partner shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee.
Section 8.4    Return of Capital. Except pursuant to the rights of Redemption
set forth in Section 8.6 hereof, no Limited Partner shall be entitled to the
withdrawal or return of its Capital Contributions, except to the extent of
distributions made pursuant to this Agreement, or upon termination of the
Partnership as provided herein. Except to the extent provided in Article V or
Article VI hereof or otherwise expressly provided in this Agreement or a
Partnership Unit Designation, no Limited Partner or Assignee shall have priority
over any other Limited Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses or distributions.

36



--------------------------------------------------------------------------------




Section 8.5    Adjustment Factor. The Partnership shall notify any Limited
Partner, on request, of the then current Adjustment Factor or any change made to
the Adjustment Factor.
Section 8.6    Redemption.
(a)    On or after the Effective Date, each holder of Class X Units shall have
the right (subject to the terms and conditions set forth herein and in any other
such agreement between such holder and the Partnership, as applicable) to
require the Partnership to redeem all or a portion of the Class X Units held by
such Partner (such Class X Units being hereafter referred to as "Tendered
Units") in exchange for the Cash Amount (a "Redemption") unless the terms of
such Class X Units or a separate agreement entered into between the Partnership
and the holder of such Class X Units provide that such Class X Units are not
entitled to a right of Redemption. The Tendering Partner shall have no right,
with respect to any Class X Units so redeemed, to receive any distributions paid
on or after the Specified Redemption Date. Any Redemption shall be exercised
pursuant to a Notice of Redemption delivered to the General Partner, with a copy
to NSA OP, by the holder of Class X Units who is exercising the redemption right
(the "Tendering Partner"). The Cash Amount shall be payable to the Tendering
Partner on the Specified Redemption Date.
(b)    Notwithstanding Section 8.6(a) above, if a holder of Class X Units has
delivered to the General Partner, with a copy to NSA OP, a Notice of Redemption,
then NSA OP may, in its sole and absolute discretion, elect to assume and
satisfy the Partnership's Redemption obligation and acquire, or cause the
[General Partner] to acquire, some or all of the Tendered Units from the
Tendering Partner in exchange for the delivery by NSA OP to the Tendering
Partner of the Class A OP Units Amount (as of the Specified Redemption Date)
and, if NSA OP so elects, the Tendering Partner shall exchange the Tendered
Units to NSA OP or, in the discretion of the NSA OP, to the [General Partner] in
exchange for the Class A OP Units Amount. In such event, the Tendering Partner
shall have no right to cause the Partnership to redeem such Tendered Units. [The
General Partner] shall give such Tendering Partner written notice of its
election on or before the close of business on the fifth Business Day after its
receipt of the Notice of Redemption, and the Tendering Partner may elect to
withdraw its redemption request at any time prior to the acceptance of the Cash
Amount or Class A OP Units Amount by such Tendering Partner. Assuming [The
General Partner] exercises its option to deliver Class A OP Units in NSA OP, or,
in the discretion of NSA OP, its designee, the [General Partner] shall retain
the Tendered Units.
(c)    The Class A OP Units Amount, if applicable, shall be delivered as duly
authorized, validly issued and fully paid Class A OP Units in NSA OP and, if
applicable, free of any pledge, lien, encumbrance or transfer restriction, other
than those provided in NSA OP's Organizational Documents, the Securities Act,
relevant state securities or blue sky laws and any applicable registration
rights agreement or lock-up agreement with respect to such Class A OP Units
entered into by the Tendering Partner. Notwithstanding any delay in such
delivery, the Tendering Partner shall be deemed the owner of such Class A OP
Units for all purposes, including, without limitation, rights to vote or
consent, and to receive distributions, as of the Specified Redemption Date.
(d)    Each Tendering Partner covenants and agrees with NSA OP that all Tendered
Units shall be delivered to NSA OP or, in the discretion of NSA OP, to the
[General Partner] free and clear of all liens, claims and encumbrances
whatsoever and, should any such liens, claims and/or encumbrances exist or arise
with respect to such Tendered Units, NSA OP or, in its discretion, the [General
Partner] shall be under no obligation to acquire the same. Each Tendering
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to [the General
Partner] (or its designee), such Tendering Partner shall assume and pay such
transfer tax.

37



--------------------------------------------------------------------------------




(e)    Notwithstanding anything herein to the contrary, with respect to any
Redemption or exchange for Class A OP Units pursuant to this Section 8.6:
(i) each holder of Class X Units may effect a Redemption only one time in each
fiscal quarter; (ii) without the consent of NSA OP, each holder of Class X Units
may not effect a Redemption for less than 1,000 Class X Units or, if such holder
holds less than 1,000 Class X Units, all of the Class X Units held by such
Limited Partner; (iii) without the consent of NSA OP, each holder of Class X
Units may not effect a Redemption during the period after the Partnership Record
Date with respect to a distribution and before the record date established by
the General Partner for a distribution to its partners of some or all of its
portion of such distribution; (iv) the consummation of any Redemption or
exchange for Class A OP Units shall be subject to the expiration or termination
of the applicable waiting period, if any, under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended; and (v) each Tendering Partner shall
continue to own all Class X Units subject to any Redemption or exchange for
Class A OP Units, and be treated as a Limited Partner with respect to such
Class X Units for all purposes of this Agreement, until such Class X Units are
transferred to NSA OP or, in its discretion, to its designee and paid for or
exchanged on the Specified Redemption Date. Until a Specified Redemption Date,
the Tendering Partner shall have no rights as a partner of NSA OP with respect
to any Class A OP Units to be received in exchange for its Tendered Units.
(f)    In the event that the Partnership issues additional Partnership Interests
to any Additional Limited Partner pursuant to Section 4.3, the General Partner
shall make such revisions to this Section 8.6 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.
Section 8.7    Exchange of Class B Units. On or after the date on which a holder
of Class X Units has redeemed all of such holder's Class X Units pursuant to
Section 8.6 above, such holder of Class B Units (other than NSA OP and the
General Partner) shall have the right (subject to the terms and conditions set
forth in any agreement between such holder and the Partnership, as applicable)
to require NSA OP to exchange all or a portion of the Class B Units held by such
Partner into an equal number of a newly established class or series of Class B
OP Units (as defined in the NSA Partnership Agreement) in NSA OP relating to the
Property that will be entitled to the rights and subject to the terms and
conditions set forth in the Form of Partnership Unit Designation attached as an
exhibit to the NSA Partnership Agreement.
Section 8.8    Mandatory Exchange. Upon the earlier of (i) payoff of the
mortgage loan encumbering the Property as of the date hereof and (ii) consent of
the lender thereunder to the transactions contemplated by the Contribution
Agreement, NSA OP may, at its option, require each holder of Class X Units to
exchange their Units for Class A OP Units, and each holder of Class B Units to
exchange their Units for Class B OP Units, in each case, on a one-for-one basis.
ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.1    Records and Accounting.
(a)    The General Partner shall maintain at the office of the Partnership full
and accurate books and records of account of the Partnership (which at all times
shall remain the property of the Partnership), in the name of the Partnership
showing all receipts and expenditures, assets and liabilities, profits and
losses, and all other financial books, records and information required by the
Act or necessary for recording the Partnership's business and affairs and
providing to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 8.6 or Section 9.2 hereof. The
Partnership's books and records of account shall be maintained in accordance
with GAAP.

38



--------------------------------------------------------------------------------




(b)    Any records maintained by or on behalf of the Partnership in the regular
course of its business may be kept on, or be in the form of, magnetic tape,
photographs, micrographics or any other information storage device; provided
that the records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with GAAP.
Section 9.2    Reports.
(a)    As soon as reasonably practicable, the General Partner shall cause to be
mailed or otherwise distributed to each Limited Partner an annual report, as of
the close of the most recently ended Fiscal Year, containing financial
statements of the Partnership, or of NSA OP or the Parent REIT, if such
statements are prepared solely on a consolidated basis with NSA OP or the Parent
REIT, for such Partnership Year, presented in accordance with GAAP, such
statements to be audited by a nationally recognized firm of independent public
accountants selected by NSA OP or the Parent REIT.
(b)    If and to the extent that the Parent REIT mails or otherwise distributes
quarterly reports to its stockholders, as soon as reasonably practicable, the
General Partner shall cause to be mailed or otherwise distributed to each
Limited Partner a quarterly report, as of the close of the most recent fiscal
quarter, containing unaudited financial statements of the Partnership, or of NSA
OP or the Parent REIT, if such statements are prepared solely on a consolidated
basis with NSA OP or Parent REIT, for such quarter, presented in accordance with
GAAP.
ARTICLE X
TAX MATTERS
Section 10.1    Preparation of Tax Returns. The General Partner shall arrange
for the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for federal and state income tax purposes and shall use all reasonable efforts
to furnish, within 90 days of the close of each taxable year, the tax
information reasonably required by the Limited Partners for federal and state
income tax reporting purposes. Each Limited Partner shall promptly provide the
General Partner with such information relating to the Contributed Properties,
including tax basis and other relevant information, as may be reasonably
requested by the General Partner from time to time.
Section 10.2    Tax Elections. Except as otherwise provided herein, the General
Partner shall, in its sole and absolute discretion, determine whether to make
any available election pursuant to the Code, including, but not limited to, the
election under Code Section 754 and the election to use the "recurring item"
method of accounting provided under Code Section 461(h) with respect to property
taxes imposed on the Partnership's Properties. The General Partner shall have
the right to seek to revoke any such election (including, without limitation,
any election under Code Sections 461(h) and 754) upon the General Partner's
determination in its sole and absolute discretion that such revocation is in the
best interests of the Partners.
Section 10.3    Tax Matters Partner.
(a)    The General Partner shall be the "tax matters partner" of the Partnership
for federal income tax purposes. The tax matters partner shall receive no
compensation for its services. All third-party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership in addition to
any reimbursement pursuant to Section 7.4 hereof. Nothing herein shall be
construed to restrict the Partnership from engaging an

39



--------------------------------------------------------------------------------




accounting firm to assist the tax matters partner in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.
(b)    The tax matters partner is authorized, but not required:
(i)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a "tax audit" and such judicial
proceedings being referred to as "judicial review"), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a "notice partner" (as defined in Code
Section 6231) or a member of a "notice group" (as defined in Code
Section 6223(b)(2));
(ii)    in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a "final adjustment") is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership's principal place of
business is located;
(iii)    to intervene in any action brought by any other Partner for judicial
review of a final adjustment;
(iv)    to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;
(v)    to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and
(vi)    to take any other action on behalf of the Partners in connection with
any tax audit or judicial review proceeding to the extent permitted by
applicable law or regulations.
The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification set forth in Section 7.7 hereof
shall be fully applicable to the tax matters partner in its capacity as such.
Section 10.4    Withholding.
(a)    Each Partner hereby authorizes the Partnership to withhold from or pay on
behalf of or with respect to such Partner any amount of federal, state, local or
foreign taxes that the General Partner determines that the Partnership is
required to withhold or pay with respect to any amount distributable or
allocable to such Partner pursuant to this Agreement, including, without
limitation, any taxes required to be withheld or paid by the Partnership
pursuant to Code Section 1441, 1442, 1445 or 1446. Any amount paid on behalf of
or with respect to a Partner shall constitute a loan by the Partnership to such
Partner, which loan shall be repaid by such Partner within 15 days after notice
from the General Partner that such payment must

40



--------------------------------------------------------------------------------




be made unless (i) the Partnership withholds such payment from a distribution
that would otherwise be made to the Partner or (ii) the General Partner
determines, in its sole and absolute discretion, that such payment may be
satisfied out of the Available Revenues of the Partnership that would, but for
such payment, be distributed to such Partner. Each Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Partner's Partnership Interest to secure such Partner's obligation to pay
to the Partnership any amounts required to be paid pursuant to this
Section 10.4. In the event that a Partner fails to pay any amounts owed to the
Partnership pursuant to this Section 10.4 when due, the General Partner may, in
its sole and absolute discretion, elect to make the payment to the Partnership
on behalf of such defaulting Partner, and in such event shall be deemed to have
loaned such amount to such defaulting Partner and shall succeed to all rights
and remedies of the Partnership as against such defaulting Partner (including,
without limitation, the right to receive distributions). Any amounts payable by
a Partner hereunder shall bear interest at the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in The Wall Street Journal, plus four percentage points (but not higher
than the maximum lawful rate) from the date such amount is due (i.e., 15 days
after demand) until such amount is paid in full. Each Partner shall take such
actions as the Partnership or the General Partner shall request in order to
perfect or enforce the security interest created hereunder.
(b)    Each Partner shall furnish (including by way of updates) to the General
Partner, in such form as is reasonably requested by the General Partner, any
information, representations and forms as shall reasonably be requested by the
General Partner to assist it in obtaining any exemption, reduction or refund of
any withholding or other taxes imposed by any taxing authority or other
governmental agency (including withholding taxes imposed pursuant to the U.S.
Hiring Incentives to Restore Employment Act of 2010, or any similar or successor
legislation or any agreement entered into pursuant to any such legislation) upon
the Partnership, amounts paid to the Partnership, or amounts distributable by
the Partnership to the Partners.
Section 10.5    Organizational Expenses. The Partnership shall elect to amortize
expenses, if any, incurred by it in organizing the Partnership ratably over a
180-month period as provided in Code Section 709.
ARTICLE XI
TRANSFERS AND WITHDRAWALS
Section 11.1    Transfer.
(a)    No part of the interest of a Partner shall be subject to the claims of
any creditor, to any spouse for alimony or support, or to legal process, and may
not be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.
(b)    No Partnership Interest shall be Transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article XI. Any
Transfer or purported Transfer of a Partnership Interest not made in accordance
with this Article XI shall be null and void ab initio unless consented to by the
General Partner in its sole and absolute discretion.
(c)    Notwithstanding the other provisions of this Article XI (other than
Section 11.6(d) hereof), the Partnership Interests of the General Partner may be
Transferred, at any time or from time to time, to the Parent REIT and any Person
that is, at the time of such Transfer, a wholly-owned Subsidiary (whether
directly or indirectly) of the Parent REIT or to the General Partner or any
successor thereto. Following such transfer the General Partner may withdraw as
general partner. Any transferee of the entire General Partner Interest pursuant
to this Section 11.1(c) shall automatically become, without further action

41



--------------------------------------------------------------------------------




or Consent of any Limited Partners, the sole general partner of the Partnership,
subject to all the rights, privileges, duties and obligations under this
Agreement and the Act relating to a general partner. Upon any Transfer permitted
by this Section 11.1(c), the transferor Partner shall be relieved of all its
obligations under this Agreement. The provisions of Sections 11.2(b) (other than
the last sentence thereof), 11.3 and 11.4 hereof shall not apply to any Transfer
permitted by this Section 11.1(c).
(d)    No Transfer of any Partnership Interest may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner in its sole and absolute discretion; provided that as a condition to
such consent, the lender will be required to enter into an arrangement with the
Partnership and the General Partner to redeem or exchange for REIT Common Shares
any Partnership Units in which a security interest is held by such lender
concurrently with such time as such lender would be deemed to be a partner in
the Partnership for purposes of allocating liabilities to such lender under Code
Section 752.
Section 11.2    Withdrawal or Resignation by the General Partner. In the event
that the General Partner withdraws or resigns as manager of the Partnership or
otherwise ceases to be the General Partner, the Holders of the Class Y Units (or
a designee thereof) have the right to appoint a successor General Partner in
accordance with the Act. The withdrawal or resignation of the General Partner
shall not affect its rights as a Partner and shall not constitute a withdrawal
of a Partner.
Section 11.3    Transfer of Limited Partners' Partnership Interests.
(a)    No Limited Partner shall Transfer all or any portion of its Partnership
Interest to any transferee without the written consent of the General Partner,
which consent may be withheld in its sole and absolute discretion; provided that
(i) a Limited Partner may Transfer all or any portion of its Partnership
Interest for bona fide estate planning purposes to an immediate family member or
the legal representative, estate, trustee or other successor in interest, as
applicable, of such Limited Partner and (ii) following the date that is one year
afterthe Effective Date (subject to Section 11.3(b)), the General Partner shall
not unreasonably withhold its consent to such a Transfer.
(b)    Without limiting the generality of Section 11.3(a) hereof, it is
expressly understood and agreed that the General Partner will not consent to any
Transfer of all or any portion of any Partnership Interest pursuant to
Section 11.3(a) above unless such Transfer meets each of the following
conditions:
(i)    Such Transfer is made only to a single Qualified Transferee; provided,
however, that, for such purposes, all Qualified Transferees that are Affiliates,
or that comprise investment accounts or funds managed by a single Qualified
Transferee and its Affiliates, shall be considered together to be a single
Qualified Transferee.
(ii)    The transferee in such Transfer assumes by operation of law or express
agreement all of the obligations of the transferor Limited Partner under this
Agreement with respect to such Transferred Partnership Interest; provided that
no such Transfer (unless made pursuant to a statutory merger or consolidation
wherein all obligations and liabilities of the transferor Partner are assumed by
a successor corporation by operation of law) shall relieve the transferor
Partner of its obligations under this Agreement without the approval of the
General Partner, in its sole and absolute discretion. Notwithstanding the
foregoing, any transferee of any Transferred Partnership Interest shall be
subject to any and all ownership limitations contained in the Parent REIT's or
NSA OP's Organizational Documents that may limit or restrict such transferee's
ability to exercise its Redemption right, including, without limitation, the
Ownership Limit. Any transferee, whether or not admitted as a Substituted
Limited Partner, shall take any Transferred Partnership

42



--------------------------------------------------------------------------------




Units subject to the obligations of the transferor hereunder. Unless admitted as
a Substituted Limited Partner, no transferee, whether by a voluntary Transfer,
by operation of law or otherwise, shall have any rights hereunder, other than
the rights of an Assignee as provided in Section 11.5 hereof.
(iii)    Such Transfer is effective as of the first day of a fiscal quarter of
the Partnership.
(c)    If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner's estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
(d)    In connection with any proposed Transfer of a Limited Partner Interest,
the General Partner shall have the right to receive an opinion of counsel
reasonably satisfactory to it to the effect that the proposed Transfer may be
effected without registration under the Securities Act and will not otherwise
violate any federal or state securities laws or regulations applicable to the
Partnership or the Partnership Interests Transferred.
Section 11.4    Substituted Limited Partners.
(a)    A transferee of the interest of a Limited Partner may be admitted as a
Substituted Limited Partner only with the consent of the General Partner, which
consent may be given or withheld by the General Partner in its sole and absolute
discretion. The failure or refusal by the General Partner to permit a transferee
of any such interests to become a Substituted Limited Partner shall not give
rise to any cause of action against the Partnership or the General Partner.
Subject to the foregoing, an Assignee shall not be admitted as a Substituted
Limited Partner until and unless it furnishes to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all the terms, conditions and applicable obligations of this
Agreement, (ii) a counterpart signature page to this Agreement executed by such
Assignee, and (iii) such other documents and instruments as may be required or
advisable, in the sole and absolute discretion of the General Partner, to effect
such Assignee's admission as a Substituted Limited Partner.
(b)    A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article XI shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.
(c)    Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A, without the consent of the Limited Partners, to reflect,
among other things, the name, address and number of Partnership Units of such
Substituted Limited Partner and to eliminate or adjust, if necessary, the name,
address and number of Partnership Units of the transferor Limited Partner.
Section 11.5    Assignees. If the General Partner, in its sole and absolute
discretion, does not consent to the admission of any transferee of any
Partnership Interest as a Substituted Limited Partner, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses and other items of income, gain, loss,
deduction and credit of the Partnership attributable to the Partnership Units
assigned to such transferee and the rights to Transfer the Partnership Units
only in accordance with the provisions of this Article XI, but

43



--------------------------------------------------------------------------------




shall not be deemed to be a holder of Partnership Units for any other purpose
under this Agreement, and shall not be entitled to request a Redemption or
effect a Consent or vote or with respect to such Partnership Units on any matter
presented to the Limited Partners for approval (such right to Consent or vote or
effect a Redemption, to the extent provided in this Agreement or under the Act,
fully remaining with the transferor Limited Partner). In the event that any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.
Section 11.6    General Provisions.
(a)    No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer of all of such Limited Partner's Partnership
Units in accordance with this Article XI, with respect to which the transferee
becomes a Substituted Limited Partner, or pursuant to a redemption of all of its
Partnership Units pursuant to a Redemption under Section 8.6 hereof or in
connection with a sale of all of its Partnership Units to the General Partner,
whether or not pursuant to Section 8.6 hereof.
(b)    Any Limited Partner who shall Transfer all of its Partnership Units in a
Transfer (i) consented to by the General Partner pursuant to this Article XI
where such transferee was admitted as a Substituted Limited Partner,
(ii) pursuant to the exercise of its rights to effect a redemption of all of its
Partnership Units pursuant to a Redemption under Section 8.6 hereof, or (iii) to
the General Partner, whether or not pursuant to Section 8.6 hereof, shall cease
to be a Limited Partner.
(c)    If any Partnership Unit is Transferred in compliance with the provisions
of this Article XI, or is redeemed by the Partnership pursuant to Section 8.6
hereof, or is acquired by the General Partner, on any day other than the first
day of a Partnership Year, then Net Income, Net Losses, each item thereof and
all other items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Partnership Year shall be allocated to the transferor
Partner or the Tendering Party, as the case may be, and, in the case of a
Transfer or assignment other than a Redemption, to the transferee Partner, by
taking into account their varying interests during the Partnership Year in
accordance with Code Section 706(d) and the corresponding Regulations, using the
"interim closing of the books" method or another permissible method selected by
the General Partner (unless the General Partner in its sole and absolute
discretion elects to adopt a daily, weekly or monthly proration period, in which
case Net Income or Net Loss shall be allocated based upon the applicable method
selected by the General Partner). All distributions of Available Revenues
attributable to such Partnership Unit with respect to which the Partnership
Record Date is before the date of such Transfer, assignment or Redemption shall
be made to the transferor Partner or the Tendering Party, as the case may be,
and, in the case of a Transfer other than a Redemption, all distributions of
Available Revenues thereafter attributable to such Partnership Units shall be
made to the transferee Partner.
(d)    In no event may any Transfer or assignment of a Partnership Interest by
any Partner (including any Redemption, any acquisition of Partnership Units by
the General Partner or any other acquisition of Partnership Units by the
Partnership) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) of any component portion of a Partnership Interest, such as the
Capital Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) in the event that such Transfer would
cause the Parent REIT, or any Subsidiary of the Partnership that elects to be
treated as a REIT, to cease to comply with the REIT Requirements; (v) except
with the consent of the General Partner, if such Transfer, in the opinion of
legal counsel to the Partnership or the General Partner, would create a
significant risk that the Partnership would terminate for federal or state
income tax purposes; (vi) if such Transfer would, in the opinion of legal
counsel to the Partnership or the General Partner, cause the Partnership to
cease to be classified as a partnership

44



--------------------------------------------------------------------------------




for federal income tax purposes (except as a result of the Redemption (or
acquisition by the General Partner) of all Partnership Units held by all Limited
Partners); (vii) if such Transfer would cause the Partnership to become, with
respect to any employee benefit plan subject to Title I of ERISA, a
"party-in-interest" (as defined in ERISA Section 3(14)) or a "disqualified
person" (as defined in Code Section 4975(c)); (viii) without the consent of the
General Partner, to any benefit plan investor within the meaning of Department
of Labor Regulations Section 2510.3-101(f); (ix) except with the consent of the
General Partner, if such Transfer would, in the opinion of legal counsel to the
Partnership or the General Partner, cause any portion of the assets of the
Partnership to constitute assets of any employee benefit plan pursuant to
Department of Labor Regulations Section 2510.3-101; (x) if such Transfer
requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (xi) except with the consent of the
General Partner, if such Transfer would, in the opinion of legal counsel to the
Partnership or the General Partner, adversely affect the ability of the Parent
REIT or any Subsidiary of the Partnership that elects to be treated as a REIT to
continue to qualify as a REIT or would subject the Parent REIT or any such
Subsidiary to any income or excise taxes under the Code; (xii) except with the
consent of the General Partner, if such transfer would be effectuated through an
"established securities market" or a "secondary market (or the substantial
equivalent thereof)" within the meaning of Code Section 7704 or would result in
the Partnership being unable to qualify for one of the "safe harbors" set forth
in Regulations Section 1.7704-1; (xiii) if such Transfer causes the Partnership
(as opposed to the General Partner) to become a reporting company under the
Exchange Act; (xiv) if such Transfer subjects the Partnership to regulation
under the Investment Company Act of 1940, the Investment Advisors Act of 1940 or
ERISA, each as amended; or (xv) if such Transfer would be adverse to the
Partnership or would adversely affect the rights and interests of any of the
Partners.
ARTICLE XII
ADMISSION OF PARTNERS
Section 12.1    Admission of Successor General Partner. A successor to all of
the General Partner's General Partner Interest who is proposed to be admitted as
a successor General Partner shall be admitted to the Partnership as the General
Partner, effective immediately prior to such Transfer. Any such successor shall
carry on the business of the Partnership without dissolution. In each case, the
admission shall be subject to the successor General Partner executing and
delivering to the Partnership an acceptance of all of the terms and conditions
of this Agreement and such other documents or instruments as may be required to
effect the admission.
Section 12.2    Admission of Additional Limited Partners.
(a)    After the date hereof, a Person (other than an existing Partner) who
makes a Capital Contribution to the Partnership in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the General Partner (i) evidence of acceptance, in form
and substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.5 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person, and (iii) such other documents or
instruments as may be required in the sole and absolute discretion of the
General Partner in order to effect such Person's admission as an Additional
Limited Partner.
(b)    Notwithstanding anything to the contrary in this Section 12.1, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner's
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is

45



--------------------------------------------------------------------------------




recorded on the books and records of the Partnership in accordance with Section
11.3(b)(iii), following the consent of the General Partner to such admission.
(c)    If any Additional Limited Partner is admitted to the Partnership on any
day other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Partners and Assignees for such Partnership Year shall be
allocated pro rata among such Additional Limited Partner and all other Partners
and Assignees by taking into account their varying interests during the
Partnership Year in accordance with Code Section 706(d), using the "interim
closing of the books" method or another permissible method selected by the
General Partner. Solely for purposes of making such allocations, each of such
items for the calendar month in which an admission of any Additional Limited
Partner occurs shall be allocated among all the Partners and Assignees,
including such Additional Limited Partner, in accordance with the principles
described in Section 11.6(c) hereof. All distributions of Available Revenues
with respect to which the Partnership Record Date is before the date of such
admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions of Available Revenues
thereafter shall be made to all the Partners and Assignees, including such
Additional Limited Partner.
Section 12.3    Amendment of Agreement and Certificate of Limited Partnership.
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) without the approval of
the Limited Partners, and, if required by law, shall prepare and file an
amendment to the Certificate and may for this purpose exercise the
power-of-attorney granted pursuant to Section 2.5 hereof.
Section 12.4    Limit on Number of Partners. Unless otherwise permitted by the
General Partner, no Person shall be admitted to the Partnership as an Additional
Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners (including as Partners for this purpose
those Persons indirectly owning an interest in the Partnership through another
partnership, a limited liability company, a subchapter S corporation or a
grantor trust) that would cause the Partnership to become a reporting company
under the Exchange Act.
ARTICLE XIII
DISSOLUTION, LIQUIDATION AND TERMINATION
Section 13.1    Dissolution. The Partnership shall not be dissolved by the
admission of Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution. However, the Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following (each, a "Liquidating Event"):
(a)    subject to Section 7.1(b), an election to dissolve the Partnership made
by the General Partner in its sole and absolute discretion;
(b)    entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;
(c)    an election to dissolve the Partnership made by the General Partner in
its sole and absolute discretion in connection with the occurrence of a
Realization Transaction; or

46



--------------------------------------------------------------------------------




(d)    the Incapacity or withdrawal of the General Partner, unless [the NSA
Partner][all of the remaining Partners] in [its][their] sole and absolute
discretion [agrees] to continue the business of the Partnership and to the
appointment, effective as of a date prior to the date of such Incapacity, of a
substitute General Partner.
Section 13.2    Winding Up.
(a)    Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners.
After the occurrence of a Liquidating Event, no Partner shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Partnership's business and affairs. The General Partner or, in the
event that there is no remaining General Partner or the General Partner has
dissolved, became bankrupt within the meaning of the Act or ceased to operate,
any Person elected by the [NSA Partner][Majority in Interest] (the General
Partner or such other Person being referred to herein as the "Liquidator") shall
be responsible for overseeing the winding up and dissolution of the Partnership
and shall take full account of the Partnership's liabilities and property, and
subject to Section 13.2(b) hereof, the Partnership property shall be liquidated
as promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:
(i)    First, to the satisfaction of all of the Partnership's debts and
liabilities to creditors other than the Partners and their Assignees (whether by
payment or the making of reasonable provision for payment thereof);
(ii)    Second, to the satisfaction of all of the Partnership's debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;
(iii)    Third, to the satisfaction of all of the Partnership's debts and
liabilities to the other Partners and any Assignees (whether by payment or the
making of reasonable provision for payment thereof); and
(iv)    The balance, if any, to the General Partner, the Limited Partners and
any Assignees in accordance with their Capital Account balances, after giving
effect to all contributions, distributions and allocations for all periods.
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.
(b)    Notwithstanding the provisions of Section 13.2(a) hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership's assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2(a) hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in-kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in-kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the

47



--------------------------------------------------------------------------------




operation of such properties at such time. The Liquidator shall determine the
fair market value of any property distributed in-kind using such reasonable
method of valuation as it may adopt.
(c)    If any Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions and allocations for all taxable
years, including the year during which such liquidation occurs), such Partner
shall not be required to make any contribution to the capital of the Partnership
with respect to such deficit, if any, of such Partner, and such deficit shall
not be considered a debt owed to the Partnership or any other person for any
purpose whatsoever.
(d)    In the sole and absolute discretion of the General Partner or the
Liquidator, a pro rata portion of the distributions that would otherwise be made
to the Partners pursuant to this Article XIII may be:
(i)    distributed to a trust established for the benefit of Partners for the
purpose of liquidating Partnership assets, collecting amounts owed to the
Partnership, and paying any contingent or unforeseen liabilities or obligations
of the Partnership or of the General Partner arising out of or in connection
with the Partnership and/or Partnership activities. The assets of any such trust
shall be distributed to the Partners, from time to time, in the reasonable
discretion of the General Partner or the Liquidator, in the same proportions and
amounts as would otherwise have been distributed to the Partners pursuant to
this Agreement; or
(ii)    withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership; provided that such withheld
or escrowed amounts shall be distributed to the Partners in the manner and order
of priority set forth in Section 13.2(a) hereof as soon as practicable.
Section 13.3    Deemed Distribution and Recontribution. Notwithstanding any
other provision of this Article XIII, in the event that the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but
no Liquidating Event has occurred, the Partnership's Property shall not be
liquidated, the Partnership's liabilities shall not be paid or discharged and
the Partnership's affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership, and, immediately thereafter, distributed interests in the new
partnership to the Partners in accordance with their respective Capital Accounts
in liquidation of the Partnership, and the new partnership is deemed to continue
the business of the Partnership. Nothing in this Section 13.3 shall be deemed to
have constituted any Assignee as a Substituted Limited Partner without
compliance with the provisions of Section 11.4 hereof.
Section 13.4    Rights of Limited Partners. Except as otherwise provided in this
Agreement, (a) each Limited Partner shall look solely to the assets of the
Partnership for the return of its Capital Contribution, (b) no Limited Partner
shall have the right or power to demand or receive property other than cash from
the Partnership, and (c) no Limited Partner (other than any Limited Partner who
holds Preferred Units, to the extent specifically set forth herein and in the
applicable Partnership Unit Designation) shall have priority over any other
Limited Partner as to the return of its Capital Contributions, distributions or
allocations.
Section 13.5    Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner shall, within 30 days thereafter, provide
written notice thereof to each of the Partners and, in the General Partner's
sole and absolute discretion or as required by the Act, to all other parties
with whom the Partnership regularly conducts business (as determined in the

48



--------------------------------------------------------------------------------




sole and absolute discretion of the General Partner), and the General Partner
may, or, if required by the Act, shall, publish notice thereof in a newspaper of
general circulation in each place in which the Partnership regularly conducts
business (as determined in the sole and absolute discretion of the General
Partner).
Section 13.6    Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the State of [ ], all qualifications of the
Partnership as a foreign limited partnership or association in jurisdictions
other than the State of [ ] shall be cancelled, and such other actions as may be
necessary to terminate the Partnership shall be taken.
Section 13.7    Reasonable Time for Winding Up. A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding up, and
the provisions of this Agreement shall remain in effect between the Partners
during the period of liquidation.
ARTICLE XIV
PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS
Section 14.1    Procedures for Actions and Consents of Partners. The actions
requiring consent or approval of a Majority in Interest pursuant to this
Agreement, or otherwise pursuant to applicable law, are subject to the
procedures set forth in this Article XIV.
Section 14.2    Amendments to this Agreement requiring Consent of the Limited
Partners may be proposed by the General Partner. Amendments to this Agreement
requiring Consent of the Limited Partners may be proposed only by the General
Partner. Following such proposal, the General Partner shall submit any proposed
amendment to the holders of the Common Units. The General Partner shall seek the
written consent of the holders of the Common Units on the proposed amendment or
shall call a meeting to vote thereon and to transact any other business that the
General Partner may deem appropriate. For purposes of obtaining a written
consent, the General Partner may require a response within a reasonable
specified time, but not less than 10 days, and failure to respond in such time
period shall constitute a consent that is consistent with the General Partner's
recommendation with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite consents are received even if
prior to such specified time.
Section 14.3    Meetings of the Partners.
(a)    Meetings of the Partners may be called by the General Partner only. The
call shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Partners not less than seven days nor more than 30
days prior to the date of such meeting. Partners may vote in person or by proxy
at such meeting. Whenever the vote or Consent of Partners is permitted or
required under this Agreement, such vote or Consent may be given at a meeting of
Partners or may be given in accordance with the procedure prescribed in
Section 14.3(b) hereof.
(b)    Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written consent setting forth the action so
taken is signed by the Partner(s) whose consent is required. Such consent may be
in one instrument or in several instruments, and shall have the same force and
effect as a vote of the Partner(s) whose consent is required. Such consent shall
be filed with

49



--------------------------------------------------------------------------------




the General Partner. An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.
(c)    Each Partner may authorize any Person or Persons to act for it by proxy
on all matters in which a Partner is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by a Partner or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy (or there is receipt of a proxy authorizing a later date). Every proxy
shall be revocable at the pleasure of the Partner executing it, such revocation
to be effective upon the Partnership's receipt of written notice of such
revocation from the Partner executing such proxy. The use of proxies will be
governed in the same manner as in the case of corporations organized under the
General Corporation Law of Delaware (including Section 212 thereof).
(d)    Each meeting of Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion.
ARTICLE XV
GENERAL PROVISIONS
Section 15.1    Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication (including by telecopy, facsimile, or commercial courier
service) to the Partner or Assignee at the address provided by such Partner or
Assignee to the General Partner or such other address of which the Partner or
Assignee shall notify the General Partner in writing.
Section 15.2    Headings. All Section headings in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
Section.
Section 15.3    Terminology. All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders, the singular shall include the plural, and vice versa, as the
context may require.
Section 15.4    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 15.5    Binding Agreement. This Agreement and all terms, provisions and
conditions hereof shall be binding upon the parties hereto, and shall inure to
the benefit of the parties hereto and, except as otherwise provided herein, to
their respective heirs, executors, personal representatives, successors and
lawful assigns.
Section 15.6    Waiver.
(a)    No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

50



--------------------------------------------------------------------------------




(b)    The restrictions, conditions and other limitations on the rights and
benefits of the Limited Partners contained in this Agreement, and the duties,
covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time.
Section 15.7    Counterparts. This Agreement may be executed in several
counterparts, and all so executed shall constitute one Agreement, binding on all
of the parties hereto, notwithstanding that all the parties are not signatories
to the original or the same counterpart.
Section 15.8    Applicable Law. This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of [ ], excluding the conflict of laws provisions thereof. In
the event of a conflict between any provision of this Agreement and any
non-mandatory provision of the Act, the provisions of this Agreement shall
control and take precedence. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY MATTER ARISING HEREUNDER.
Section 15.9    Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership.
Section 15.10    Validity. Each provision of this Agreement shall be considered
separate and, if for any reason, any provision(s) which is not essential to the
effectuation of the basic purposes of this Agreement is determined to be
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not impair the operation of or affect those provisions of
this Agreement which are otherwise valid. To the extent legally permissible, the
parties, acting pursuant to Article XIV hereof, shall endeavor to substitute for
the invalid, illegal or unenforceable provision a provision with a substantially
similar economic effect and intent.
Section 15.11    Limitation to Preserve REIT Qualification. Notwithstanding
anything else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to the Parent REIT or any of its
Subsidiaries or any of their officers, directors, employees, personnel or
agents, whether as a reimbursement, fee, expense or indemnity (a "REIT
Payment"), would constitute gross income to the Parent REIT for purposes of Code
Section 856(c)(2) or Code Section 856(c)(3), then, notwithstanding any other
provision of this Agreement, the amount of such REIT Payments, as selected by
the General Partner in its discretion from among items of potential
distribution, reimbursement, fees, expenses and indemnities, shall be reduced
for any Partnership Year so that the REIT Payments, as so reduced, for or with
respect to the Parent REIT or NSA OP (as applicable), shall not exceed the
lesser of:
(i)    an amount equal to the excess, if any, of (a) 4.9% of the Parent REIT's
total gross income (but excluding the amount of any REIT Payments) for the
Partnership Year that is described in subsections (A) through (H) of Code
Section 856(c)(2) over (b) the amount of gross income (within the meaning of
Code Section 856(c)(2)) derived by the Parent REIT from sources other than those
described in subsections (A) through (H) of Code Section 856(c)(2) (but not
including the amount of any REIT Payments); or
(ii)    an amount equal to the excess, if any, of (a) 24% of the Parent REIT's
total gross income (but excluding the amount of any REIT Payments) for the
Partnership Year that is described in subsections (A) through (I) of Code
Section 856(c)(3) over (b) the amount of gross income (within the

51



--------------------------------------------------------------------------------




meaning of Code Section 856(c)(3)) derived by the Parent REIT from sources other
than those described in subsections (A) through (I) of Code Section 856(c)(3)
(but not including the amount of any REIT Payments); provided, however, that
REIT Payments in excess of the amounts set forth in clauses (i) and (ii) above
may be made if the Parent REIT, as a condition precedent, obtains an opinion of
tax counsel that the receipt of such excess amounts shall not adversely affect
the Parent REIT's ability to qualify as a REIT. To the extent that REIT Payments
may not be payable in a Partnership Year as a consequence of the limitations set
forth in this Section 15.11, such REIT Payments shall carry over and shall be
treated as arising in the following Partnership Year. The purpose of the
limitations contained in this Section 15.11 is to prevent the Parent REIT from
failing to qualify as a REIT under the Code by reason of the Parent REIT's share
of items, including distributions, reimbursements, fees, expenses or
indemnities, receivable directly or indirectly from the Partnership, and this
Section 15.11 shall be interpreted and applied to effectuate such purpose.
Section 15.12    No Partition. No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their successors-in-interest shall be
subject to the limitations and restrictions as set forth in this Agreement.
Section 15.13    No Third-Party Rights Created Hereby. This Agreement is
intended solely for the benefit of the parties hereto and, except as expressly
provided to the contrary in this Agreement (including those provisions which are
expressly for the benefit of the Indemnitees), is not intended to confer any
benefits upon, or create any rights in favor of, any Person other than the
parties hereto.
Section 15.14    No Rights as Partner of General Partner. Nothing contained in
this Agreement shall be construed as conferring upon the Holders of Partnership
Units any rights whatsoever as partners of the General Partner, including
without limitation any right to receive distributions made to partners of the
General Partner or to vote or to consent or receive notice as partners in
respect of any meeting of the partners of the General Partner for any matter.
Section 15.15    Disclaimer. Subject to the rights of Indemnitees specified
herein, the provisions of this Agreement are not intended for the benefit of any
creditor or other Person (other than a Partner in such Partner's capacity as
such) to whom any debts, liabilities or obligations are owed by (or who
otherwise has any claim against) the Partnership or any of the Partners.
Section 15.16    Services to the Partnership. The parties hereto hereby
acknowledge and recognize that the Partnership has retained, and may in the
future retain, the services of various Persons and professionals, including
legal counsel, accountants, architects and engineers, for the purposes of
representing and providing services to the Partnership in connection with the
investigation, consummation and operation of the Partnership's direct or
indirect acquisition and ownership of the interests in the Property or
otherwise. Such retained Persons are acting for the Partnership at the direction
of the General Partner and do not represent any Limited Partner in such matters.
The parties hereby acknowledge that such Persons and professionals may have in
the past represented and performed and currently and in the future may represent
or perform services for the General Partner or its Affiliates. Accordingly, each
party hereto Consents to the representation or provision of services by such
Persons and professionals to the Partnership and waives any right to claim a
conflict of interest solely on the grounds of such relationship. Nothing
contained herein shall relieve the General Partner of any duty or liability,
including without limitation the duty to monitor and direct such

52



--------------------------------------------------------------------------------




Persons and professionals for the best interests of the Partnership. Further,
this Section shall not apply where there is an actual conflict between the
General Partner and/or any of its Affiliates and the Partnership.
Section 15.17    Confidentiality.
(a)    Each Limited Partner and the General Partner shall maintain the
confidentiality of (i) "non-public information" and (ii) any information subject
to a confidentiality agreement binding upon NSA OP, the Parent REIT or the
Partnership of which such Limited Partner has received written notice pursuant
to Section 15.1 hereof so long as such information has not become otherwise
publicly available unless, after reasonable notice to the Partnership and prior
consultation with the General Partner and NSA OP (in each case, to the extent
permitted by law) by such Limited Partner, otherwise compelled by court order or
other legal process or in response to other governmentally imposed reporting or
disclosure obligations, including, without limitation, any act regarding the
freedom of information to which it may be subject; provided that the Limited
Partners may disclose "non-public information" to their respective Affiliates,
officers, employees, agents, professional consultants and proposed Substituted
Limited Partner upon notification to such Affiliate, officer, employee, agent,
consultant or proposed Substituted Limited Partner that such disclosure is made
in confidence and shall be kept in confidence; provided, further, that such
disclosing party shall be liable to the Parent REIT, NSA OP and the Partnership
for the failure of any such Affiliates, officers, employees, agents,
professional consultants and proposed Substituted Limited Partner to comply with
the terms of this Section 15.17(a). As used in this Section 15.17(a),
"non-public information" means information regarding the Partnership (including
information regarding any Person in which the Partnership or the Parent REIT or
its Subsidiaries holds, or contemplates acquiring, an investment), [or the
General Parther] or its Affiliates received by such Limited Partner pursuant to
this Agreement, but does not include information that (i) was publicly known at
the time such Limited Partner received such information pursuant to this
Agreement, (ii) is provided by such Limited Partner to the Partnership, the
Parent REIT, NSA OP or their Affiliates, (iii) subsequently becomes publicly
known through no act or omission by such Limited Partner, or (iv) is
communicated to such Limited Partner by a third party free of any obligation of
confidence known to such Limited Partner with respect to the information
received by the Limited Partner pursuant to this Agreement.
(b)    Without the Consent of a Limited Partner, the Partnership, the Parent
REIT, NSA OP and their Affiliates may not disclose any "non-public information"
provided to such persons by such Limited Partner or its respective Affiliates,
so long as such information has not become otherwise publicly available unless,
after reasonable notice to and prior consultation with such Limited Partner (in
each case, to the extent permitted by law) by the disclosing party, the
disclosing party is otherwise compelled by court order or other legal process or
in response to other governmentally imposed reporting or disclosure obligations
to which it may be subject; provided that each restricted party may disclose
"non-public information" to its Affiliates, officers, employees, agents,
professional consultants, legal counsel, accountants, brokers, lenders,
third-party partners and actual and prospective Limited Partners upon
notification to such recipient that such disclosure is made in confidence and
shall be kept in confidence; provided, further, that such disclosing party shall
be liable to the Limited Partner, for the failure of any such Affiliates,
officers, employees, agents, professional consultants, legal counsel,
accountants, brokers, lenders, third-party partners and actual and prospective
Limited Partners to comply with the terms of this Section 15.17(b). As used in
this Section 15.17(b), "non-public information" means (x) the identity of such
Limited Partner or its respective Affiliates as an investor in the Partnership
or (y) any other information regarding a Limited Partner or its respective
Affiliates received by the Partnership, the Parent REIT, NSA OP or their
Affiliates pursuant to this Agreement, but does not include information
described in clause (y) that (i) was publicly known at the time the Partnership,
the Parent REIT, NSA OP or its Affiliates received from a Limited Partner
pursuant to this Agreement, (ii) is provided by the Partnership, the Parent
REIT, NSA OP or its Affiliates to a Limited

53



--------------------------------------------------------------------------------




Partner, (iii) subsequently becomes publicly known through no act or omission by
the Partnership, the Parent REIT, NSA OP or its Affiliates, or (iv) is
communicated to the Partnership, the General Partner or its Affiliates by a
third party free of any obligation of confidence known to such receiving party
with respect to the information received by the Partnership, the Parent REIT,
NSA OP or its Affiliates from such Limited Partner pursuant to this Agreement.
Section 15.18    [Interests and Certificates.]
(a)    Each partnership interest in the Partnership shall constitute and shall
remain a "security" within the meaning of, and governed by, (i) Article 8,
including Section 8-102(a)(15) of the Uniform Commercial Code as in effect from
time to time in the State of California and (ii) the Uniform Commercial Code of
any other applicable jurisdiction that now or hereafter substantially includes
the 1994 revisions to Article 8 thereof as adopted by the American Law Institute
and the National Conference of Commissioners on Uniform State Laws and approved
by the American Bar Association on February 14, 1995. Notwithstanding any
provision of this Agreement to the contrary, to the extent that any provision of
this Agreement is inconsistent with any nonwaivable provision of Article 8 of
the Uniform Commercial Code as in effect in the State of California (the “UCC”),
such provision of Article 8 of the UCC shall be controlling.
(b)    Upon the issuance of partnership interests in the Partnership to any
person in accordance with the provisions of this Agreement, without any further
act, vote or approval of any Partner, any officer of the Partnership or any
other person, the Partnership shall issue one or more certificates in the name
of such Person substantially in the form of Schedule 1 hereto (an “Equity
Certificate”), which evidences the ownership of the partnership interests of
such person. Each such Equity Certificate shall be denominated in terms of the
percentage of the partnership interests evidenced by such Equity Certificate and
shall be signed by the General Partner on behalf of the Partnership. Each Equity
Certificate shall represent a “certificated security” within the meaning of, and
governed by, Article 8, including Section 8-102(a)(4), of the UCC.
(c)    Without any further act, vote or approval any Partner, any officer of the
Partnership or any other person, the Partnership shall issue a new Equity
Certificate in place of any Equity Certificate previously issued if the holder
of the partnership interests represented by such Equity Certificate, as
reflected on the books and records of the Partnership:
(i)    makes proof by affidavit, in form and substance satisfactory to the
Partnership, that such previously issued Equity Certificate has been lost,
stolen or destroyed;
(ii)    requests the issuance of a new Equity Certificate before the Partnership
has notice that such previously issued Equity Certificate has been acquired by a
purchaser for value in good faith and without notice of an adverse claim;
(iii)    if requested by the Partnership, delivers to the Partnership a bond, in
form and substance satisfactory to the Partnership, with such surety or sureties
as the Partnership may direct, to indemnify the Partnership against any claim
that may be made on account of the alleged loss, destruction or theft of the
previously issued Equity Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the Partnership.
(d)    Upon a Partner's transfer in accordance with the provisions of this
Agreement of any or all partnership interests represented by an Equity
Certificate, the transferee of such partnership interests shall deliver such
Equity Certificate to the Partnership for cancellation (executed by such
transferee on the

54



--------------------------------------------------------------------------------




reverse side thereof), and the Partnership shall thereupon issue a new Equity
Certificate to such transferee for the percentage of partnership interests being
transferred and, if applicable, cause to be issued to such Partner a new Equity
Certificate for that percentage of partnership interests that were represented
by the canceled Equity Certificate and that are not being transferred.
(e)    The Partnership shall maintain books for the purpose of registering the
transfer of partnership interests. Notwithstanding any provision of this
Agreement to the contrary, a transfer of partnership interests requires delivery
of an endorsed Equity Certificate and shall be effective upon registration of
such transfer in the books of the Partnership.
(f)    The Partnership shall not revoke the elections made in this Section 15.18
without the prior written consent of any lender or other creditor of any Partner
that has been granted a security interest in such Partner's partnership
interest. Any such lender or other creditor shall be a third-party beneficiary
of, and have the right to enforce, the provisions of this Section 15.18.]
Section 15.19    [Pledge and Security Interest to KeyBank.]
(a)    Each Partner or other holder of a Partnership Interest (each, a “Pledging
Partner”) shall be permitted to pledge and grant a security interest over all or
any part of its Partnership Interest in favor of KeyBank, as Administrative
Agent (the “Secured Agent”), for itself and on behalf of the Secured Parties (as
defined in the below-referenced Pledge and Security Agreement) pursuant to a
Pledge and Security Agreement dated as of April 1, 2014 between, among others,
NSA OP, LP, certain of its related entities and the Secured Agent (as amended,
modified or supplemented from time to time). Such pledge and security interest
may be made and granted without the further consent or action of the
Partnership, such Pledging Partner, any other Partner or any other Person, and
free of any right of first refusal that may be held by the Partnership or any
Partner. No other section or provisions of this Agreement shall in any manner
restrict, or otherwise impose any conditions or requirements upon, such pledge
and security agreement and its full effectiveness hereunder.
(b)    If the Secured Agent forecloses upon its pledge and security interest
over any such pledged Partnership Interest, the Secured Agent (or its nominee)
shall automatically succeed to the full Partnership Interest of the Pledging
Partner, free of any rights of first refusal, and shall be admitted to the
Partnership as a substitute Partner without further consent or action by the
Partnership, such Pledging Partner, any other or any other Person, and upon such
admission, the Secured Agent (or its nominee) shall be a Partner of the
Partnership with full rights, powers and duties of a Partner. The Secured Agent
shall be a third party beneficiary of, and have the right to enforce, the
provisions of this section.
(c)    To the extent anything in this Agreement would conflict with the
foregoing paragraphs (a) and (b), such conflicting language shall be deemed
amended and superseded hereby. ]


[Signature page follows]



55



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement of Limited Partnership of [ ] as of the date first written above.
General Partner:


[ ]






By: _____________________
Name:
Title:
[NSA Partner]


By:   NSA OP, LP, its sole member,


   By: National Storage Affiliates Trust, its
      general partner


   By: _______________________
   Name: Arlen D. Nordhagen
   Title: Authorized Person]




Limited Partners:


[ ]




By: _____________________
Name:
Title:


NSA OP, LP (solely for purposes of Sections 8.6 and 8.7)


By: National Storage Affiliates Trust, its
   general partner


   By: _______________________
   Name: Arlen D. Nordhagen
   Title: Authorized Person













--------------------------------------------------------------------------------




EXHIBIT A[-1]

PARTNERS AND PARTNERSHIP UNITS POST-RECLASSIFICATION[, PRE-CONTRIBUTION TO NSA
PARTNER]

Common Units
Name and Address of Partner
Class B
Class X
Class Y
 
 
Agreed Initial Capital Account
Percentage Interest
GENERAL PARTNER
 
 
 
 
 
 
 
[ ]
[●]
-
-
[●]
[●]
 
 
LIMITED PARTNERS
 
 
 
 
 
 
 
[ ]
-
[●]
[●]
 
 
 
 
TOTAL
[●]
[●]
[●]
[●]
[●]%
 
 




Exh. A-1

--------------------------------------------------------------------------------

 




[EXHIBIT A-2]

PARTNERS AND PARTNERSHIP UNITS POST-RECLASSIFICATION, POST-CONTRIBUTION TO NSA
PARTNER

Common Units
Name and Address of Partner
Class B
Class X
Class Y
 
 
Agreed Initial Capital Account
Percentage Interest
GENERAL PARTNER
 
 
 
 
 
 
 
[   ]
[●]
-
-
[●]
[●]
 
 
LIMITED PARTNERS
 
 
 
 
 
 
 
[NSA PARTNER]
-
-
[●]
[●]
[●]
 
 
[   ]
-
[●]
-
 
 
 
 
TOTAL
[●]
[●]
[●]
[●]
[●]%
 
 
 
 
 
 
 
 
 




Exh. A-2

--------------------------------------------------------------------------------




EXHIBIT B

SCHEDULE OF GROSS ASSET VALUES
Asset
Gross Asset Value
 
 
 
 
TOTAL
$




 






Exh. B-1

--------------------------------------------------------------------------------




EXHIBIT C

[NOTICE OF REDEMPTION]
To:
[ ]





With a copy to:
NSA OP, LP
c/o National Storage Affiliates Trust
5200 DTC Parkway, Suite 200
Greenwood Village, CO 80111
The undersigned Limited Partner hereby tenders for Redemption __________________
Class X Units in [ ] in accordance with the terms of the Amended and Restated
Agreement of Limited Partnership of [ ], dated as of [ ] (the "Agreement"), and
the Redemption rights referred to therein. The undersigned Limited Partner:
(a)    undertakes (i) to surrender such Class X Units and any certificate
therefor at the closing of the Redemption and (ii) to furnish to the General
Partner and NSA OP, prior to the Specified Redemption Date, the documentation,
instruments and information required under Section 8.6 of the Agreement;
(b)    directs that the certified check representing the Cash Amount, or the
Class A OP Units Amount, as applicable, deliverable upon the closing of such
Redemption be delivered to the address specified below;
(c)    represents, warrants, certifies and agrees that:
(i)    the undersigned is a Limited Partner,
(ii)    the undersigned Limited Partner has, and at the closing of the
Redemption will have, good, marketable and unencumbered title to such Class X
Units, free and clear of the rights or interests of any other person or entity,
(iii)    the undersigned Limited Partner has, and at the closing of the
Redemption will have, the full right, power and authority to tender and
surrender such Partnership Units as provided herein, and
(iv)    the undersigned Limited Partner has obtained the consent or approval of
all persons and entities, if any, having the right to consent to or approve such
tender and surrender; and
(d)    acknowledges that the undersigned Limited Partner will continue to own
such Class X Units until and unless either (1) such Class X Units are acquired
by NSA OP, or, in its discretion, the NSA Partner pursuant to Section 8.6(b) of
the Agreement or (2) such redemption transaction closes.

Exh. C-1

--------------------------------------------------------------------------------

 




All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.
Dated:________________
Name of Limited Partner:                 




                    

(Signature of Limited Partner)


                    

(Street Address)


                    

(City) (State) (Zip Code)




Signature Guaranteed by:                 


Issue Check Payable/REIT Common Shares to: ________________


Name: _______________


Please insert social security or identifying number: _______________



Exh. C-2

--------------------------------------------------------------------------------




SCHEDULE 1
CERTIFICATE FOR PARTNERSHIP INTERESTS IN [ ]
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE. THE HOLDER OF
THIS CERTIFICATE, BY ITS ACCEPTANCE HEREOF, REPRESENTS THAT IT IS ACQUIRING THIS
SECURITY FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR DISTRIBUTION HEREOF.
ANY TRANSFER OF THIS CERTIFICATE OR ANY PARTNERSHIP INTEREST REPRESENTED HEREBY
IS SUBJECT TO THE TERMS AND CONDITIONS OF THE AGREEMENT (AS DEFINED BELOW).


Certificate Number: _______                          _____ % Percentage Interest


[ ], a [ ] (the "Partnership") hereby certifies that _______________, a
____________________________ (together with any assignee of this Certificate,
the "Holder") is the registered owner of 100% percent of the [limited
partnership] [general partnership] interests in the Partnership. The rights,
powers, preferences, restrictions and limitations of the limited liability
company interests in the Partnership are set forth in, and this Certificate and
the [limited partnership] [general partnership] interests in the Partnership
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Second Amended and Restated Agreement of Limited
Partnership of the Partnership effective as of [ ] as the same may be further
amended or restated from time to time (collectively, the "Agreement"). By
acceptance of this Certificate, and as a condition to being entitled to any
rights and/or benefits with respect to the [limited partnership] [general
partnership] interests evidenced hereby, the Holder is deemed to have agreed to
comply with and be bound by all the terms and conditions of the Agreement. The
Partnership will furnish a copy of the Agreement to the Holder without charge
upon written request to the Partnership at its principal place of business.
Transfer of any or all of the [limited partnership] [general partnership]
interests in the Partnership evidenced by this Certificate is subject to certain
restrictions in the Agreement and can be effected only after compliance with all
of those restrictions and the presentation to the Partnership of the
Certificate, accompanied by an assignment in the form appearing on the reverse
side of this Certificate, duly completed and executed by and on behalf of the
transferor in such Transfer, and an Application for Transfer in the form
appearing on the reverse side of this Certificate, duly completed and executed
by and on behalf of the transferee in such Transfer.
Each [limited partnership] [general partnership] interest in the Partnership
shall constitute a "security" within the meaning of (i) Section 8-102(a)(15) of
the Uniform Commercial Code as in effect from time to time in the State of [ ]
and (ii) the Uniform Commercial Code of any other applicable jurisdiction that
now or hereafter substantially includes the 1994 revisions to Article 8

Schedule 1 - 1



--------------------------------------------------------------------------------

 




thereof as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995 (and each [limited partnership] [general partnership]
interest in the Partnership shall be treated as such a "security" for all
purposes, including, without limitation perfection of the security interest
therein under Article 8 of each applicable Uniform Commercial Code).
This Certificate and the [limited partnership] [general partnership] interests
evidenced hereby shall be governed by and construed in accordance with the laws
of the State of [ ] without regard to principles of conflicts of laws.
IN WITNESS WHEREOF, the Partnership has caused this Certificate to be executed
as of the date set forth below.


Dated: _________________, 2015.


[ ],
By:    [ ], its general partner
By:__________________________________Name:
Title:                    

Schedule 1 - 2



--------------------------------------------------------------------------------

 






(REVERSE SIDE OF CERTIFICATE)
ASSIGNMENT OF INTEREST
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________________________________ (print or typewrite name of
transferee), __________________ (insert Social Security or other taxpayer
identification number of transferee), the following specified percentage of
Limited [limited partnership] [general partnership] interests in the
Partnership: ______________ (identify the percentage interest being transferred)
effective as of the date specified in the Application for Transfer of Interests
below, and irrevocably constitutes and appoints __________________________ and
its authorized officers, as attorney-in-fact, to transfer the same on the books
and records of the Partnership, with full power of substitution in the premises.
[ ],
By:    [ ], its general partner
By:__________________________________Name:
Title:                    
                    
APPLICATION FOR TRANSFER OF INTERESTS
The undersigned applicant (the "Applicant") hereby (a) applies for a transfer of
the percentage of [limited partnership] [general partnership] interests in the
Partnership described above (the "Transfer") and applies to be admitted to the
Partnership as a substitute partner of the Partnership, (b) agrees to comply
with and be bound by all of the terms and provisions of the Agreement, (c)
represents that the Transfer complies with the terms and conditions of the
Agreement, (d) represents that the Transfer does not violate any applicable laws
and regulations, and (e) agrees to execute and acknowledge such instruments
(including, without limitation, a counterpart of the Agreement), in form and
substance satisfactory to the Partnership, as the Partnership, reasonably deems
necessary or desirable to effect the Applicant's admission to the Partnership,
as a substitute partner of the Partnership, and to confirm the agreement of the
Applicant to be bound by all the terms and provisions of the Agreement with
respect to the [limited partnership] [general partnership] interests in the
Partnership described above. Initially capitalized terms used herein and not
otherwise defined herein are used as defined in the Agreement.
The Applicant directs that the foregoing Transfer and the Applicant's admission
to the Partnership, as a substitute partner shall be effective as of
_____________________.
Name of Transferee (Print)
________________________________________

Schedule 1 - 3



--------------------------------------------------------------------------------

 




Dated:                    
                                        
Signature:__________________________________                                (Transferee)
Address: ___________________________________         
The Partnership has determined (a) that the Transfer described above is
permitted by the Agreement, (b) hereby agrees to effect such Transfer and the
admission of the Applicant as a substitute partner of the Partnership effective
as of the date and time directed above, and (c) agrees to record, as promptly as
possible, in the books and records of the Partnership, the admission of the
Applicant as a substitute partner.
                            
By:______________________________________
Name:                     
Title:         



Schedule 1 - 4



--------------------------------------------------------------------------------





Schedule of Existing DownREIT Limited Partnership Agreements*












































* Identifies all existing DownREIT limited partnership and limited liability
company agreements as of November 10, 2015. Such agreements may be amended or
amended and restated in the future and new DownREIT limited partnership and
limited liability company agreements may be entered into.



--------------------------------------------------------------------------------



1.
Agreement of Carlsbad Airport Self Storage, LP, by and among GSC Carlsbad, LLC,
the General Partner, and the Limited Partners identified therein

2.
Agreement of Colton Campus PT. L.P., by and among Colton Holdings, LLC and the
Limited Partners identified therein

3.
Agreement of Colton CV, L.P., by and among Colton CV, LLC and the Limited
Partners identified therein

4.
Agreement of Colton Duarte, L.P., by and among Colton Duarte, LLC and the
Limited Partners identified therein

5.
Agreement of Colton Encinitas, L.P., by and among Colton Holdings, LLC and the
Limited Partners identified therein

6.
Agreement of Colton Plano, L.P., by and among Colton Plano, LLC and the Limited
Partners identified therein

7.
Agreement of GSC Indio Ltd., by and among GSC Indio, LLC and the Limited
Partners identified therein

8.
Agreement of GSC Irvine/Main, LP, by and among NSA GSC DR GP, LLC and the
Limited Partners identified therein

9.
Agreement of GSC Mesquite, LP, by and among GSC Mesquite, LLC and the Limited
Partners identified therein

10.
Agreement of Mini I, Limited, by and among NSA Colton DR GP, LLC and the Limited
Partners identified therein

11.
Agreement of Colton Paramount, L.P., by and among Colton Paramount Storage, LLC
and the Limited Partners identified therein

12.
Agreement of SAG Arcadia, LP, by and among NSA GSC DR GP, LLC and the Limited
Partners identified therein

13.
Agreement of Universal Self Storage Highland, by and among NSA Universal DR, LLC
and the Limited Partners identified therein

14.
Agreement of Loma Linda Universal Self Storage, by and among NSA Universal DR,
LLC and the Limited Partners identified therein

15.
Agreement of Universal Self Storage San Bernardino LLC, by and among NSA
Universal DR, LLC and the Limited Partners identified therein

16.
Agreement of Upland Universal Self Storage, by and among NSA Universal DR, LLC
and the Limited Partners identified therein

17.
Agreement of Corona Universal Self Storage, by and among NSA Universal DR, LLC
and the Limited Partners identified therein

18.
Agreement of Fontana Universal Self Storage, by and among NSA Universal DR, LLC
and the Limited Partners identified therein

19.
Agreement of Hesperia Universal Self Storage (Fresno), by and among NSA
Universal DR, LLC and the Limited Partners identified therein

20.
Agreement of Universal Self Storage Hesperia LLC, by and among NSA Universal DR,
LLC and the Limited Partners identified therein

21.
Agreement of SecurCare American Portfolio, LLC, by and among NSA BV DR, LLC and
the members identified therein




